UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive Suite 2880 Chicago, Illinois (Address of principal executive offices) (Zip code) Michael Corbett 300 South Wacker Drive Suite 2880 Chicago, Illinois 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 669-1650 Date of fiscal year end: October 31 Date of reporting period: July 1, 2014 to June 30, 2015 Proxy Voting Record for the Reporting Period from July 1, 2014 to June 30, 2015 Perritt Funds, Inc. (the “Corporation”) is an open-end, management investment company registered under the Investment Company Act of 1940. The table below discloses the following information for each matter relating to a portfolio security of the Perritt Ultra MicroCap Fund, a series of the Corporation (the “Ultra MicroCap Fund”), the Perritt MicroCap Opportunities Fund, a series of the Corporation (the “MicroCap Fund”) and the Perritt Low Priced Stock Fund, a series of the Corporation (the “Low Priced Fund”), considered at any shareholder meeting held during the period covered by this report, with respect to which the Ultra MicroCap Fund, the MicroCap Fund or the Low Priced Fund was entitled to vote: ● The name of the issuer of the portfolio security; ● The exchange ticker symbol of the portfolio security; ● The Council on Uniform Securities Identification Procedures (“CUSIP”) number for the portfolio security; ● The shareholder meeting date; ● A brief identification of the matter voted on; ● Whether the matter was proposed by management (M) or a shareholder (S); ● Whether the Ultra MicroCap Fund, the MicroCap Fund or the Low Priced Fund voted; and ● Whether the Ultra MicroCap Fund, the MicroCap Fund or the Low Priced Fund voted for or against management. 2014-2015 PERRITT MICROCAP OPPORTUNITIES FUND PROXY VOTING RECORD Issuer Symbol CUSIP Mtg Date Proposal Proposed By Voted For/Against /Abstain For Management Triangle Petroleum Corportion TPLM 7/17/2014 Directors Recommend:PETER HILL, JONATHAN SAMUELS,F. GARDNER PARKER,GUS HALAS,RANDAL MATKALUK,ROY A. ANEED M Y For Y PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y PROPOSAL TO APPROVE THE TRIANGLE PETROLEUM CORPORATION 2 M Y For Y Seachange International, Inc. SEAC 7/16/2014 ELECTION OF DIRECTOR: MARY PALERMO COTTON M Y For Y ELECTION OF DIRECTOR: THOMAS F. OLSON M Y For Y TO ADOPT, ON AN ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF SEACHANGE'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF SEACHANGE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, GRANT THORNTON LLP. M Y For Y Ceragon Netwoerks Ltd. CRNT M22013102 7/6/2014 TO APPROVE A REVOCATION OF THE MEMORANDUM OF ASSOCIATION M Y For Y TO APPROVE AMENDMENTS TO THE ARTICLES OF ASSOCIATION, AS SET FORTH IN THE PROXY STATEMENT M Y For Y TO APPROVE THE GRANT OF CASH BONUS AND EQUITY COMPENSATION FOR OUR CHIEF EXECUTIVE OFFICER, FOR 2014 M Y For Y TO APPROVE THE RE-ELECTION OF MS. YAEL LANGER TO SERVE ON THE BOARD OF DIRECTORS M Y For Y TO RE-APPOINT KOST FORER GABBAY & KASIERER, A MEMBER FIRM OF ERNST & YOUNG GLOBAL, AS THE COMPANY'S INDEPENDENT AUDITOR UNTIL IMMEDIATELY FOLLOWING THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS M Y For Y Mitchum Industrries, Inc. MIND 7/24/2014 Directors Recommend:BILLY F. MITCHAM, JR.,PETER H. BLUM,ROBERT P. CAPPS, R. DEAN LEWIS, JOHN F. SCHWALBE, ROBERT J. ALBERS M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFICATION OF THE SELECTION OF HEIN & ASSOCIATES LLP AS MITCHAM INDUSTRIES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. M Y For Y Syneron Medical ELOS M87245102 7/15/2014 TO APPROVE AND RATIFY THE RE-APPOINTMENT OF KOST FORER GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 M Y For Y TO RE-ELECT DR. SHIMON ECKHOUSE AS A CLASS III DIRECTOR TO HOLD OFFICE UNTIL THE END OF THE THIRD ANNUAL GENERAL MEETING OF SHAREHOLDERS OF THE COMPANY TO BE HELD AFTER THE MEETING OR UNTIL HIS SUCCESSOR HAS BEEN DULY ELECTED. M Y For Y TO APPROVE THE 2 M Y For Y TO APPROVE THE 2014 U.S. STOCK INCENTIVE PLAN. M Y For Y PCM, Inc. PCMI 69323K100 7/30/2014 Directors Recommend:FRANK F. KHULUSI,THOMAS A. MALOOF, RONALD B. RECK,PAUL C. HEESCHEN M Y For Y TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y Saexploration Holdings, Inc. SAEX 78636X105 7/17/2014 Directors Recommend:JEFF HASTINGS,BRENT WHITELEY, GARY DALTON M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. M Y For Y Photomedex, Inc. PHMD 7/31/2014 Directors Recommend: LEWIS C. PELL, DR. YOAV BEN-DROR, DR. DOLEV RAFAELI,DENNIS M. MCGRATH,TREVOR HARRIS, JAMES W. SIGHT,STEPHEN P. CONNELLY M Y For Y TO RATIFY THE APPOINTMENT OF FAHN KANNE & CO. GRANT THORNTON ISRAEL ("GRANT THORNTON ISRAEL") TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y TO APPROVE THE PROPOSAL TO AMEND THE 2 M Y For Y TO APPROVE THE PROPOSAL TO AMEND THE AMENDED AND RESTATED 2000 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN. M Y For Y TO APPROVE THE ADVISORY RESOLUTION ON THE COMPENSATION PAID TO NAMED EXECUTIVE OFFICERS. M Y For Y THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR ONE OF THE FOLLOWING PERIODS FOR AN ADVISORY VOTE ON COMPENSATION PAID TO NAMED EXECUTIVE OFFICERS. Dir. Recommend 3 Years M Y Against N TO ADJOURN THE ANNUAL MEETING FOR ANY PURPOSE, INCLUDING TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE ANNUAL MEETING TO APPROVE THE PROPOSALS DESCRIBED HEREIN. M Y For Y Crimson Wine Group Ltd. CWGL 226662X100 8/1/2014 Directors Recommend:IAN M. CUMMING, JOSEPH S. STEINBERG, JOHN D. CUMMING, AVRAHAM M. NEIKRUGDOUGLAS M. CARLSON, CRAIG D. WILLIAMS, ERLE MARTIN M Y For Y RATIFICATION OF THE SELECTION OF MOSS ADAMS LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR 2014. M Y For Y Air Industrties Group AIRI 00912N205 8/5/2014 Directors Recommend:MICHAEL N. TAGLICH,PETER D. RETTALIATA, SEYMOUR G. SIEGEL,DAVID J. BUONANNO,ROBERT F. TAGLICH,ROBERT C. SCHROEDER MICHAEL BRAND M Y For Y RATIFICATION OF THE APPOINTMENT OF ROTENBERG MERIL SOLOMON BERTIGER & GUTTILLA, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y Medical Action Industries Inc. MDCI 58449L100 8/7/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:WILLIAM W. BURKE, KENNETH W. DAVIDSON M Y For Y RATIFICATION OF THE AUDIT COMMITTEES SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED MARCH 31, 2015 M Y For Y AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION M Y For Y Physicians Realty Trust DOC 71943U104 8/7/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: JOHN T. THOMAS, TOMMY G. THOMPSON, STANTON D. ANDERSON,MARK A. BAUMGARTNER, ALBERT C. BLACK, JR., WILLIAM A. EBINGER, M.D, RICHARD A. WEISS M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y TO APPROVE AN AMENDMENT TO THE PHYSICIANS REALTY TRUST 2,850, M Y For Y Rentrak Corporation RENT 8/13/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:DAVID BOYLAN,WILLIAM ENGEL,PATRICIA GOTTESMAN, WILLIAM LIVEK,ANNE MACDONALD, MARTIN O'CONNOR,BRENT ROSENTHAL, RALPH SHAW M Y For Y RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS RENTRAK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y APPROVE AMENDMENT TO ARTICLE III OF RENTRAK CORPORATION'S RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 30,000,,000,000. M Y For Y APPROVE AMENDMENT TO RENTRAK CORPORATION'S 2,000 SHARES. M Y For Y APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF RENTRAK'S NAMED EXECUTIVE OFFICERS. M Y For Y American Software, Inc. AMSWA 8/19/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:W. DENNIS HOGUE,DR. JOHN J. JARVIS,JAMES B. MILLER, JR. M Y For Y TO APPROVE THE COMPENSATION OF THE EXECUTIVE OFFICERS OF THE COMPANY ALL IN ACCORDANCE WITH THE REQUIREMENT OF THE DODD-FRANK WALL STREET REFORM AND CONSUMER PROTECTION ACT. M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2015. M Y For Y Stealhgas Inc. GASS Y81669106 9/16/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:LAMBROS BABILIS M Y For Y RATIFICATION OF APPOINTMENT OF DELOITTE HADJIPAVLOU, SOFIANOS & CAMBANIS S.A. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. M Y For Y Liberty Tax Inc. TAX 53128T102 9/19/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: JOHN R. GAREL,STEVEN IBBOTSO, ROSS N. LONGFIELD,GEORGE T. ROBSON M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2015. M Y For Y Hudson Technologies, Inc. HDSON 9/17/2014 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:DOMINIC J. MONETTA# ,KEVIN J. ZUGIBE#,RICHARD PARRILLO$,ERIC A. PROUTY$ M Y For Y APPROVAL OF THE AMENDMENT TO THE COMPANY'S BY-LAWS TO CHANGE THE BOARD CLASSIFICATION FROM TWO CLASSES TO THREE CLASSES. M Y For Y APPROVAL OF THE COMPANY'S 2 M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y Landec Corporation LNDC 10/9/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:GARY T. STEELE, FREDERICK FRANK, STEVEN GOLDBY,CATHERINE A. SOHN M Y For Y RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2015. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Five Star Quality Care Inc. FVE 33832D106 9/30/2014 Proposal(s)ELECTION OF DIRECTOR: BARBARA D. GILMORE, R.N. NOMINEE (FOR INDEPENDENT DIRECTOR IN GROUP I) M Y For Y ELECTION OF DIRECTOR: BARRY M. PORTNOY NOMINEE (FOR MANAGING DIRECTOR IN GROUP I) M Y For Y APPROVAL OF THE ADOPTION OF THE 2, INC. EQUITY COMPENSATION PLAN. M Y Against Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y Against Y John B. Sanfilippo & Son, Inc. JBSS 10/29/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:GOVERNOR JIM R. EDGAR,ELLEN C. TAAFFE,DANIEL M. WRIGHT M Y For Y RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y APPROVAL OF THE JOHN B. SANFILIPPO & SON, INC. 2 M Y For Y Sparton Corporation SPA 10/22/2014 ELECTION OF DIRECTORS JAMES D. FAST, JOSEPH J. HARTNETT,CHARLES R. KUMMETH,DAVID P. MOLFENTER, JAMES R. SWARTWOUT,CARY B. WOOD M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE CORPORATION FOR THE FISCAL YEAR ENDING JUNE 30, 2 M Y For Y TO APPROVE THE NAMED EXECUTIVE OFFICER COMPENSATION BY AN ADVISORY VOTE. M Y For Y TO APPROVE AN AMENDMENT TO THE CORPORATION'S AMENDED AND RESTATED CODE OF REGULATIONS TO PROVIDE THAT THE STATE OF OHIO WILL BE THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. M Y Against N TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS SPECIFIED IN THE SPARTON CORPORATION 2010 LONG-TERM STOCK INCENTIVE PLAN. M Y For Y Liberator Medical Holdings, Inc. LBMH 53012L108 10/20/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:MARK A. LIBRATORE,JEANNETTE M. CORBETT,TYLER WICK M Y For Y RATIFY CROWE HORWATH LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y TO RECOMMEND EXECUTIVE COMPENSATION BY NON-BINDING ADVISORY VOTE. M Y For Y TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Directors Recommend 3 YRS M Y Against N ACT UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING. M Y For Y Sparton Corporation SPA 10/22/2014 ELECTION OF DIRECTORS JAMES D. FAST, JOSEPH J. HARTNETT,CHARLES R. KUMMETH,DAVID P. MOLFENTER, JAMES R. SWARTWOUT,CARY B. WOOD M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE CORPORATION FOR THE FISCAL YEAR ENDING JUNE 30, 2 M Y For Y TO APPROVE THE NAMED EXECUTIVE OFFICER COMPENSATION BY AN ADVISORY VOTE. M Y For Y TO APPROVE AN AMENDMENT TO THE CORPORATION'S AMENDED AND RESTATED CODE OF REGULATIONS TO PROVIDE THAT THE STATE OF OHIO WILL BE THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. M Y Against N TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS SPECIFIED IN THE SPARTON CORPORATION 2010 LONG-TERM STOCK INCENTIVE PLAN. M Y For Y Lifevantage Corporation LFVN 53222K106 11/19/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:MR. M.A. BEINDORFF, MR. DAVID S. MANOVICH,MR. GARRY MAURO,MR. GEORGE E. METZGER, MR. DOUGLAS C. ROBINSON,MR. RICHARD OKUMOTO M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S 2'S COMMON STOCK THAT ARE AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 3,600,000, FROM 6,900,,500,000. M Y For Y TO RATIFY THE APPOINTMENT OF EKS&H LLLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING JUNE 30, 2015. M Y For Y SWS Group, Inc. SWS 78503N107 11/21/2014 TO ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 31,2014, BY AND AMONG HILLTOP HOLDINGS INC., PERUNA LLC AND SWS GROUP, INC. M Y For Y TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, COMPENSATION THAT MAY BE PAID OR WOULD BE PAYABLE TO SWS'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. M Y For Y TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES, IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER PROPOSAL. M Y For Y Matrix Service Company MTRX 11/13/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: JOHN R. HEWITT,MICHAEL J. HALL,I. EDGAR (ED) HENDRIX,PAUL K. LACKEY, TOM E. MAXWELL,JIM W. MOGG, JAMES H. MILLER M Y For Y TO RATIFY THE ENGAGEMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. M Y For Y TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE AMENDMENT NUMBER 1 TO THE MATRIX SERVICE COMPANY STOCK AND INCENTIVE COMPENSATION PLAN. M Y For Y Aceto Corporation ACET 12/4/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: ALBERT L. EILENDER,SALVATORE GUCCIONE,HANS C. NOETZLI, WILLIAM N. BRITTON, NATASHA GIORDANO,ALAN G. LEVINDR. DANIEL B. YAROSH M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2015. M Y For Y RCM Technologies, Inc. RCMT 12/4/2014 Election of Following Directors: ROGER H. BALLOU,LEON KOPYT, S. GARY SNODGRASS,BRADLEY S. VIZI M Y For Y APPROVAL OF THE RCM TECHNOLOGIES, INC. 2 M Y For Y RATIFICATION OF OUR AUDIT COMMITTEE'S SELECTION OF EISNERAMPER LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 3, 2015. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR 2013. M Y For Y Flexsteel Industries, Inc. FLXS 12/8/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THEKAREL K. CZANDERNA, THOMAS M. LEVINE, ROBERT J. MARICICH M Y For Y Full House Resort FLL 12/9/2014 TO DEMAND OF THE CALL OF A SPECIAL MEETING OF STOCKHOLDERS OF THE COMPANY (THE "SPECIAL MEETING") PURSUANT TO SECTION 211(D) OF THE DELAWARE GENERAL CORPORATION LAW AND ARTICLE I, SECTION 2 OF THE AMENDED AND RESTATED BY-LAWS OF THE COMPANY (THE "BYLAWS") WITHIN TEN(10) DAYS AFTER RECEIPT OF WRITTEN REQUESTS FROM STOCKHOLDERS OWNING AT LEAST FORTY PERCENT (40%) OF THE TOTAL NUMBER OF OUSTANDING SHARES OF COMMON STOCK (THE "REQUISITE OWNERS"). S Y For N Farmer Bros. Co. FARM 12/4/2014 Election of Following Directors:HAMIDEH ASSADI,GUENTER W. BERGER M Y For Y RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2015. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y APPROVAL OF AMENDMENT TO FARMER BROS. CO. 2 M Y For Y KMG Chemicals, Inc. KMB 12/16/2014 Recommendations of the Board of Directors:GERALD G. ERMENTROUT, CHRISTOPHER T. FRASER , JAMES F. GENTILCORE , GEORGE W. GILMAN ,JOHN C. HUNTER, III, FRED C. LEONARD, III ,KAREN A. TWITCHELL M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. M Y For Y PROPOSAL TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE COMPENSATION. M Y For Y Northern Technologies International NTIC 1/15/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:BARBARA D. COLWELL,SOO-KEONG KOH,SUNGGYU LEE, PH.D.,G. PATRICK LYNCH, RAMANI NARAYAN, PH.D.,RICHARD J. NIGON,K. VON FALKENHAUSEN M Y For Y APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y RATIFY THE SELECTION OF BAKER TILLY VIRCHOW KRAUSE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2015. M Y For Y Synergy Resources Corp. SYRG 87164P103 1/15/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: ED HOLLOWAY, WILLIAM E SCAFF, JR, RICK A WILBER, RAYMOND E MCELHANEY, BILL M CONRAD, GEORGE SEWARD,RW NOFFSINGER,III, ACK AYDIN M Y For Y TO RATIFY THE APPOINTMENT OF EKS&H LLLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING JUNE 30, 2015. M Y For Y Schnitzer Steel Industries, Inc. SCHN 1/28/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:DAVID J. ANDERSON, JOHN D. CARTER M Y For Y TO VOTE ON AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. M Y For Y TO APPROVE THE AMENDED EXECUTIVE ANNUAL BONUS PLAN. M Y For Y Delta Apparel, Inc. DLA 2/4/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JAMES A. COCHRAN,SAM P. CORTEZ,DR. E.J. GATEWOOD,DR. G. JAY GOGUE, ROBERT W. HUMPHREYS, SUZANNE B. RUDY,ROBERT E. STATON, SR. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y RE-APPROVAL OF THE DELTA APPAREL, INC. 2(M) OF THE INTERNAL REVENUE CODE OF 1986. M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y Hennessy Advisors, Inc. HNNA 1/29/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:NEIL J. HENNESSY,TERESA M. NILSEN 3)DANIEL B. STEADMAN,HENRY HANSEL,BRIAN A. HENNESSY,DANIEL G. LIBARLE , RODGER OFFENBACH, THOMAS L. SEAVEY,SUSAN W. POMILIA M Y For Y TO APPROVE AMENDMENT TO OUR SECOND AMENDED & RESTATED BYLAWS. M Y For Y RATIFY THE SELECTION OF MARCUM LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HENNESSY ADVISORS, INC. FOR 2015. M Y For Y TGC Industries, Inc. TGE 2/8/2015 PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF TGC INDUSTRIES, INC. (TGC) COMMON STOCK TO DAWSON GEOPHYSICAL COMPANY (DAWSON) SHAREHOLDERS PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED OCTOBER 8, 2014, AMONG TGC, DAWSON AND RIPTIDE ACQUISITION CORP., A DIRECT, WHOLLY OWNED SUBSIDIARY OF TGC (RIPTIDE), AS (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) M Y For Y PROPOSAL TO APPROVE AN AMENDMENT TO TGC'S AMENDED AND RESTATED CERTIFICATE OF FORMATION TO EFFECT A 1-FOR-3 REVERSE STOCK SPLIT WITH RESPECT TO ISSUED AND OUTSTANDING TGC COMMON STOCK IMMEDIATELY PRIOR TO THE MERGER. M Y For Y PROPOSAL TO APPROVE AN AMENDMENT TO TGC'S AMENDED AND RESTATED CERTIFICATE OF FORMATION TO CHANGE THE NAME OF TGC TO "DAWSON GEOPHYSICAL COMPANY" IMMEDIATELY PRIOR TO THE MERGER. M Y For Y PROPOSAL TO APPROVE ADJOURNMENTS OF THE TGC SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO PERMIT THE SOLICITATION OF ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE FOREGOING PROPOSALS. M Y For Y Peoples Banccorp Inc. PEBO 3/3/2015 ADOPTION AND APPROVAL THE AGREEMENT AND PLAN OF MERGER DATED AS OF AUGUST 4, 2014, BY AND BETWEEN PEOPLES BANCORP INC. AND NB&T FINANCIAL GROUP, INC. M Y For Y APPROVAL OF THE ISSUANCE OF UP TO 3,500, M Y For Y APPROVAL OF ADJOURNMENT OF THE SPECIAL MEETING OF SHAREHOLDERS, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES, IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING OF SHAREHOLDERS TO ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER. M Y For Y Courier Corporation CRRC 3/17/2015 DIRECTORS:JAMES F. CONWAY III , KATHLEEN FOLEY CURLEY, W. NICHOLAS THORNDIKE M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y PROPOSAL TO APPROVE THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE CORPORATION. M Y For Y Omnova Solutions, Inc. OMN 3/19/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: KEVIN M. MCMULLEN*,LARRY B. PORCDLLATO,ROBERT A. STEFANKO*,JANET PLAUT GIESSELMAN*,JOSEPH M. GINGO$ ,JAMES A. MITAROTONDA$ M Y For Y RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2015. M Y For Y AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. M Y For Y Motorcraft Parts of America, Inc. MPAA 3/19/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:SELWYN JOFFE,MEL MARKS , SCOTT ADELSON,RUDOLPH BORNEO,PHILIP GAY,DUANE MILLER, JEFFREY MIRVIS M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2015. M Y For Y ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y AEP Industries, Inc. AEPI 4/14/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:ROBERT T. BELL , PAUL M. FEENEY,FRANK P. GALLAGHER M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. M Y For Y ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Photronics, Inc. PLAB 3/26/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:WALTER M. FIEDEROWICZ, JOSEPH A. FIORITA, JR.,LIANG-CHOO HSIA,CONSTANTINE MACRICOSTAS,GEORGE MACRICOSTAS, MITCHELL G. TYSON M Y For Y TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 1, 2015 M Y For Y TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION M Y For Y Dice Holdings Inc. DHX 4/24/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:MICHAEL P. DURNEY,GOLNAR SHEIKHOLESLAMIJIM FRIEDLICH M Y For Y TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Exactech Inc. EXAC 30064E109 4/30/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:FERN S. WATTS,W. ANDREW KRUSEN JR. M Y For Y APPROVE THE NON-BINDING ADVISORY RESOLUTION ON THE NAMED EXECUTIVE OFFICERS' COMPENSATION M Y For Y RATIFY SELECTION OF MCGLADREY LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y Superior Uniform Group, Inc. SGC 5/1/2015 ELECTION OF FOLLOWING DIRECTORS;SIDNEY KIRSCHNER, MICHAEL BENSTOCK, ALAN D. SCHWARTZ,ROBIN HENSLEY, PAUL MELLINI, TODD SIEGEL M Y For Y TO RATIFY THE APPOINTMENT OF MAYER HOFFMAN MCCANN P.C. AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Federal Signal Corporation FSS 4/28/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JAMES E. GOODWIN, PAUL W. JONES,BONNIE C. LIND,DENNIS J. MARTIN,RICHARD R. MUDGE,WILLIAM F. OWENSBRENDA L. REICHELDERFER M Y For Y APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y APPROVE THE FEDERAL SIGNAL CORPORATION 2 M Y For Y RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS FEDERAL SIGNAL CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. M Y For Y Peoples Bancorp Inc. PEBO 4/23/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:CARL L. BAKER, JR.,GEORGE W. BROUGHTON,RICHARD FERGUSON,CHARLES W. SULERZYSKI M Y For Y ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF PEOPLES' NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS PEOPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Orchids Paper Productgs Company TIS 68572N104 5/4/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:STEVEN R. BERLIN,MARIO ARMANDO GARCIA,JOHN C. GUTTILLA,DOUGLAS E. HAILEY,ELAINE MACDONALD, MARK H. RAVICH, JEFFREY S. SCHOEN M Y For Y TO RATIFY HOGANTAYLOR LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y TO APPROVE THE COMPANY'S ANNUAL BONUS PLAN, INCLUDING PERFORMANCE MEASURES. M Y For Y Olympic Steel, Inc. ZEUS 681612K106 5/1/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: MICHAEL D. SIEGAL,ARTHUR F. ANTON,DONALD R. MCNEELEY,MICHAEL G. RIPPEY M Y For Y RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2015. M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF OLYMPIC STEEL, INC.'S NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y APPROVE AN AMENDMENT TO OLYMPIC STEEL, INC'S AMENDED AND RESTATED CODE OF REGULATIONS TO ALLOW THE BOARD TO AMEND THE REGULATIONS TO THE EXTENT PERMITTED BY OHIO LAW. M Y For Y Diamondrock Hospitality Co. DRH 5/5/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:WILLIAM W. MCCARTEN, DANIEL J. ALTOBELLO, W. ROBERT GRAFTON,MAUREEN L. MCAVEY, GILBERT T. RAY,BRUCE D. WARDINSKI, MARK W. BRUGGER M Y For Y TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS FOR DIAMONDROCK HOSPITALITY COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO CONSIDER AND ACT UPON A NON-BINDING STOCKHOLDER PROPOSAL CONCERNING THE ADOPTION OF AN AMENDMENT TO OUR BY-LAWS IF PROPERLY PRESENTED AT THE MEETING. S Y For N Weyco Group Inc. WEYS 5/5/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JOHN W. FLORSHEIM,F.P. STRATTON, JR.CORY L. NETTLES M Y For Y RATIFICATION OF THE APPOINTMENT OF BAKER TILLY VIRCHOW KRAUSE, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2015. M Y For Y Physician Realy Trust DOC 71943U104 5/7/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JOHN T. THOMAS, TOMMY G. THOMPSON,STANTON D. ANDERSON, MARK A. BAUMGARTNER,ALBERT C. BLACK, JR.,WILLIAM A. EBINGER, M.D,RICHARD A. WEISS M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO APPROVE THE PHYSICIANS REALTY TRUST 2 M Y For Y City Office REIT, Inc. CIO 5/7/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: OHN MCLERNON, JAMES FARRAR, SAMUEL BELZBERG, WILLIAM FLATT, MARK MURSKI, STEPHEN SHRAIBERG M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CITY OFFICE REIT, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Furmanite Coroporation (White Pxy) FRM 4/23/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JEFFERY G. DAVIS,DAVID E. FANTA, PETER O. HAEG,JOHN K. H. LINNARTZ M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Full House Resorts,Inc. FLL 5/5/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:KENNETH R. ADAMS,CARL G. BRAUNLICH, W.H. BAIRD GARRETT,ELLIS LANDAU,DANIEL R. LEE,KATHLEEN MARSHALL, CRAIG W. THOMAS, BRADLEY M. TIRPAK M Y For Y APPROVAL OF THE 2 M Y For Y RATIFICATION OF PIERCY BOWLER TAYLOR & KERN AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FULL HOUSE RESORTS FOR 2015. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Abraxas Petroleum AXAS 5/5/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: W. DEAN KARRASH, PAUL A. POWELL, JR., EDWARD P. RUSSELL M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS ABRAXAS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015 M Y For Y TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED ABRAXAS PETROLEUM CORPORATION 2005 LONG-TERM EQUITY INCENTIVE PLAN M Y For Y TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE ABRAXAS PETROLEUM CORPORATION 2005 NON-EMPLOYEE DIRECTORS LONG-TERM EQUITY INCENTIVE PLAN M Y For Y TO APPROVE, BY ADVISORY VOTE, A RESOLUTION ON EXECUTIVE COMPENSATION United Insurance Holding Group Corp. UHC 5/6/2015 THE BOARD OF TRUSTEES RECEOMMENDS THAT YOU VOTE FOR THE FOLLOWING:GREGORY C. BRANCH,JOHN FORNEY, KENT G. WHITTEMORE M Y For Y RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Bershire Hills Bancorp BHLB 08468Q107 5/7/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:WILLIAM J. RYAN, ROBERT M. CURLEY,BARTON D. RASER,D. JEFFREY TEMPLETON, RICHARD J. MURPHY M Y For Y TO CONSIDER A NON-BINDING PROPOSAL TO GIVE ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. M Y For Y Triumph Bancorp Inc. TBK 89679E300 5/7/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:AARON P. GRAFT,ROBERT DOBRIENT, MARIBESS L. MILLER M Y For Y TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. M Y For Y Five Star Quality Care Inc. FVE 33832D106 5/8/2015 ELECTION OF DIRECTOR: DONNA D. FRAICHE (FOR INDEPENDENT DIRECTOR IN GROUP II) M Y For Y ELECTION OF DIRECTOR: GERARD M. MARTIN (FOR MANAGING DIRECTOR IN GROUP II) M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS INDEPENDENT AUDITORS TO SERVE FOR THE 2 M Y For Y Bioscrip, Inc. BIOS 09069N108 5/11/2015 ELECTION OF THE FOLLOWING DIRECTORS: RICHARD M. SMITH, CHARLOTTE W. COLLINS,DAVID W. GOLDING,MICHAEL GOLDSTEIN,MYRON Z. HOLUBIAK,YON Y. JORDEN,TRICIA H. NGUYEN, . CARTER PATE, STUART A. SAMUELS M Y For Y APPROVAL OF (A) THE ISSUANCE OF SHARES OF THE COMPANY'S COMMON STOCK THAT WOULD CAUSE A HOLDER TO BENEFICIALLY OWN 20% OR MORE OF THE OUTSTANDING SHARES OF COMMON STOCK UPON THE CONVERSION OF THE COMPANY'S CURRENT AND FUTURE OUTSTANDING SHARES OF SERIES A CONVERTIBLE PREFERRED STOCK, (B) THE ABILITY TO VOTE WITH 20% OR (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y Libby Inc. LBY 5/12/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:CAROL B. MOERDYK,JOHN C. ORR, STEPHANIE A. STREETER M Y For Y APPROVE, BY NON-BINDING VOTE, 2'S NAMED EXECUTIVE OFFICERS. M Y For Y REAPPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE OBJECTIVES UNDER WHICH PERFORMANCE-BASED COMPENSATION MAY BE PAID UNDER THE AMENDED AND RESTATED LIBBEY INC. 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS LIBBEY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y Monmouth Rel Estate Investment Corp. MNR 5/14/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:CATHERINE B. ELFLEIN,EUGENE W. LANDY,MICHAEL P. LANDY,SAMUEL A. LANDY M Y For Y RATIFICATION OF THE APPOINTMENT OF PKF O'CONNOR DAVIES AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. M Y For Y NON-BINDING SHAREHOLDER PROPOSAL REGARDING THE VOTING STANDARD FOR THE ELECTION OF THE COMPANY'S DIRECTORS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. S Y Against Y Veritex HoldingsInc. VBTX 5/14/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:C. MALCOLM HOLLAND, III, WILLIAM C. MURPHY,PAT S. BOLIN,BLAKE BOZMAN, MARK GRIEGE,MICHAEL D. ILAGAN, MICHAEL KOWALSKI,JOHN SUGHRUE,RAY W. WASHBURNE M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015 M Y For Y Core Molding Technologies, Inc. CMT 5/14/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: KEVIN L. BARNETT, THOMAS R. CELLITTI,JAMES F. CROWLEY,RALPH O. HELLMOLD, MATTHEW E. JAUCHIUS,JAMES L. SIMONTON M Y For Y TO AMEND THE CORE MOLDING TECHNOLOGIES, INC. 2006 LONG-TERM INCENTIVE PLAN. M Y For Y AN ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF CROWE HORWATH, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Cafepress Inc. PRSS 12769A103 5/15/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:KENNETH MCBRIDE,ANTHONY C. ALLEN M Y For Y PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y Stoneridge, Inc. SRI 86183P102 5/12/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JONATHAN B. DEGAYNOR,JEFFREY P. DRAIME,DOUGLAS C. JACOBS,IRA C. KAPLAN, KIM KORTH, WILLIAM M. LASKY,GEORGE S. MAYES, JR., PAUL J. SCHLATHER M Y For Y RATIFICATION OF ERNST & YOUNG LLP. M Y For Y APPROVAL OF AN ADVISORY RESOLUTION ON THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y Univeral Electronics Inc. UEIC 5/11/2015 ELECTION OF THE FOLLOWING DIRECTOR: PAUL D. ARLING M Y For Y SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP, A FIRM OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y EMC Insurance Group Inc. EMCI 5/13/2015 ELECTION OF THE FOLLOWING DIRECTORS:STEPHEN A. CRANE, JONATHAN R. FLETCHER, ROBERT L. HOWE, BRUCE G. KELLEY,GRETCHEN H. TEGELER M Y For Y APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. M Y For Y Renewable Energy Group REGI 75972A301 5/13/201 ELECTION OF DIRECTOR: DANIEL J. OH M Y For Y ELECTION OF DIRECTOR: MICHAEL M. SCHARF M Y For Y ELECTION OF DIRECTOR: THEODORE CROSBIE, PH.D. M Y For Y PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y Qumu Corporation QUMU 512/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: SHERMAN L BLACK, DANIEL R FISHBACK, THOMAS F MADISON, KIMBERLY K NELSON, ROBERT F OLSON, JUSTIN A ORLANDO M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION M Y For Y TO RATIFY AND APPROVE THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR QUMU CORP. FOR THE FISCAL YER ENDING DECEMBER 31, 2015 M Y For Y Cyberoptics Corporation CYBE 5/12/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:ALEX B. CIMOCHOWSKI , CRAIG D. GATES,SUBODH KULKARNI, IRENE M. QUALTERS, MICHAEL M. SELZER, JR. M Y For Y TO APPROVE COMPENSATION TO OUR EXECUTIVE OFFICERS (NONBINDING). M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC AUDITORS. M Y For Y AXT INC AXTI 00246W102 5/21/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JESSE CHEN M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF AXT'S NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE THE 2 M Y For Y TO RATIFY THE APPOINTMENT OF BURR PILGER MAYER, INC. AS AXT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Miller Industries, Inc. MLR 5/22/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:THEODORE H. ASHFORD III,A. RUSSELL CHANDLER III , WILLIAM G. MILLER,WILLIAM G. MILLER, II,RICHARD H. ROBERTS M Y For Y NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Tristate Capital Holdings, Inc. TSC 89678F100 5/19/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:E.H. (GENE) DEWHURST,A. WILLIAM SCHENCK III, JOHN B. YASINSKY M Y For Y RATIFICATION OF AUDITORS M Y For Y Datalink Corporation DTLK 5/20/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:BRENT G. BLACKEY, PAUL F. LIDSKY,GREG R. MELAND, J. PATRICK O'HALLORAN,JAMES E. OUSLE,MERCEDES A. WALTON, JAMES L. ZUCCO, JR. M Y For Y A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION. M Y For Y THE AMENDMENT OF THE DATALINK CORPORATION 2,553,,553,943 SHARES. M Y For Y RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Global Brass and Copper Holldings, Inc. BRSS 37953G103 5/21/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:Vicki L Avril, Donald L Marsh, John I Wasz, Martin E Welch, III,Ronald Whitaker M Y For Y RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION. M Y For Y Newpark Resources, Inc. NR 5/22/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: DAVID C. ANDERSON,ANTHONY J. BEST, G. STEPHEN FINLEY,PAUL L. HOWES,RODERICK A. LARSON,JAMES W. MCFARLAND, PHD, GARY L. WARREN M Y For Y APPROVAL, ON A NON-BINDING BASIS, OF THE NAMED EXECUTIVE OFFICER COMPENSATION DESCRIBED IN THE PROXY STATEMENT. M Y For Y APPROVAL OF THE NEWPARK RESOURCES, INC. 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2015. M Y For Y PGT, Inc, PGTI 69336V101 5/21/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:FLOYD F. SHERMAN, RODNEY HERSHBERGER M Y For Y RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y APPROVAL OF THE PGT, INC. 2 M Y For Y Diversified Restaurant Hldgs.Inc. BAGR 25532M105 5/21/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:T. MICHAEL ANSLEY,DAVID G. BURKE,AY ALAN DUSENBERRY, PHILIP FRIEDMAN,DAVID LIGOTTI,JOSEPH M. NOWICKI, GREGORY J. STEVENS M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 27, 2015. M Y For Y ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Comfort SystemsUSA, Inc. FIX 5/19/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: DARCY G ANDERSON, HERMAN E BULLS, ALFRED J GIARDINELLI JR, ALAN P KRUSI, BRIAN E LANE, FRANKLIN MYERS, JAMES H SCHULTZ, CONSTANCE E SKIDORE, VANCE W TANG M Y For Y RATIFICATION OF APPOINTMENT OF ERNST 7 YOUNG, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS M Y For Y Rudolph Technologies, Inc. RTEC 5/20/2015 ELECTION OF THE FOLLOWING DIRECTORS: LEO BERLINGHIERI, PAUL F. MCLAUGHLIN M Y For Y TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Cryolife, Inc. CRY 5/20/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:THOMAS F. ACKERMAN,JAMES S. BENSON,DANIEL J. BEVEVINO,RONALD C. ELKINS, M.D., J. PATRICK MACKIN,RONALD D. MCCALL, ESQ,HARVEY MORGAN, JON W. SALVESON M Y For Y TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO CRYOLIFE'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES, AND NARRATIVE DISCUSSION. M Y For Y TO APPROVE CERTAIN AMENDMENTS TO THE CRYOLIFE, INC. SECOND AMENDED AND RESTATED 2 M Y For Y TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Scorpio Tankers Inc. STNG Y7542C106 5/26/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:ROBERT BUGBEE, DONALD C. TRAUSCHT, JOSE TARRUELLA M Y For Y TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Atlas Financial Holdings, Inc. AFH G06207115 5/26/2015 ELECTION OF DIRECTORS;GORDON PRATT, SCOTT WOLLNEY, JORDAN KUPINSKy, LARRY SWETS, JR., JOHN T. FITZGERALD M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT AUDITORS OF THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y KVH Industries, Inc. KVHI 5/27/2015 ELECTION OF CLASS I DIRECTOR TO A THREE-YEAR TERM: MARK S. AIN M Y For Y ELECTION OF CLASS I DIRECTOR TO A THREE-YEAR TERM: STANLEY K. HONEY M Y For Y APPROVAL OF A PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y The Ensign Group, Inc. ENSG 29358P101 5/27/2015 ELECTION OF DIRECTOR: CHRISTOPHER R. CHRISTENSEN M Y For Y ELECTION OF DIRECTOR: DAREN J. SHAW M Y For Y RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF OUR NAMED EXECUTIVE OFFICERS' COMPENSATION. M Y For Y STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT. S Y For N DHT Holdings, Inc. DHT Y2065G121 5/29/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:ERIK A. LIND M Y For Y THE APPROVAL OF THE INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY'S COMMON STOCK. M Y For Y RATIFICATION OF SELECTION OF DELOITTE AS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y L.B. Foster Company FSTR 5/29/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: ROBERT P. BAUER, LEE B. FOSTER II,DIRK JUNGE, G. THOMAS MCKANE,DIANE B. OWEN,ROBERT S. PURGASON,WILLIAM H. RACKOFF, SUZANNE B. ROWLAND M Y For Y RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y ADVISORY APPROVAL OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN 2014. M Y For Y Sl Industries, Inc,. SI 5/28/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:AVRUM GRAY, GLEN M. KASSAN, WARREN G. LICHTENSTEIN,JAMES A. RISHER, MARK E. SCHWARZ M Y For Y TO APPROVE A NON-BINDING ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Bankwell Financial Group, Inc. BWFG 06654A103 5/27/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:)FREDERICK R. AFRAGOLA,GEORGE P. BAUER, MICHAEL J. BRANDT, RICHARD CASTIGLIONI,ERIC J. DALE,BLAKE S. DREXLER, JAMES A. FIEBER,W.J. FITZPATRICK, III,CHRISTOPHER GRUSEKE, DANIEL S. JONES,TODD LAMPERT,VICTOR S. LISS RAYMOND W. PALUMBO M Y For Y TO RATIFY THE APPOINTMENT OF WHITTLESEY & HADLEY, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y PDF Solutions PDGS 5/26/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:LUCIO LANZA,KIMON W. MICHAELS M Y For Y TO RATIFY THE APPOINTMENT BY THE COMPANY'S AUDIT AND CORPORATE GOVERNANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO APPROVE, BY NON-BINDING VOTE, THE 2 M Y For Y Innoddata Inc. INOD 6/5/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JACK S. ABUHOFF, HAIG S. BAGERDJIAN,LOUISE C. FORLENZA,STEWART R. MASSEY,ANTHEA C. STRATIGOSANDARGACHEW S. ZELLEKE M Y For Y RATIFICATION OF THE SELECTION OF COHNREZNICK LLP AS INDEPENDENT AUDITORS. M Y For Y ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y Vaalco Energy, Inc. EGY 91851C201 6/3/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: STEVEN P. GUIDRY,FREDERICK W. BRAZELTON,O. DONALDSON CHAPOTON,ANDREW L. FAWTHRO,JAMES B. JENNINGS, JOHN J. MYERS, JR. M Y For Y TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Northwest Pipe Company NWPX 6/4/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:MICHELLE G. APPLEBAUM, KEITH R. LARSON, RICHARD A. ROMAN M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION M Y For Y RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Trinity Biotech PLC TRIB 6/5/2015 ORDINARY BUSINESS;TO RECEIVE AND CONSIDER THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDED DECEMBER 31, 2' AND AUDITOR'S THEREIN. M Y For Y TO RE-ELECT AS A DIRECTOR MR. DENIS BURGER WHO RETIRES BY ROTATION AND, BEING ELIGIBLE, OFFERS HIMSELF FOR RE-ELECTION. M Y For Y TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE AUDITOR'S REMUNERATION. M Y For Y TO CONSIDER AND, IF THOUGHT FIT, PASS THE FOLLOWING RESOLUTION AS AN ORDINARY RESOLUTION: "THAT A FINAL DIVIDEND BE AND IS HEREBY DECLARED IN RESPECT OF THE FINANCIAL YEAR ENDED 31 DECEMBER 2$0.055 PER "A" ORDINARY SHARE (BEING THE EQUIVALENT OF US$0.22 PER ADS) TO THE HOLDERS OF "A" ORDINARY SHARES ON THE REGISTER OF MEMBERS AT CLOSE OF BUSINESS ON 9 JUNE 2015." M Y For Y SPECIAL BUSINESs:TO CONSIDER AND, IF THOUGHT FIT, PASS THE FOLLOWING RESOLUTION AS A SPECIAL RESOLUTION: "THAT THE COMPANY AND/OR A SUBSIDIARY (AS SUCH EXPRESSION IS DEFINED BY SECTION 155, COMPANIES ACT 1(PUBLIC LIMITED COMPANIES SUBSIDIARIES) REGULATIONS 1997) (AND, FROM ITS COMMENCEMENT, AS DEFINED IN THE COMPANIES ACT 2014) OF THE COMPANY BE GENERALLY AUTHORIZED TO MAKE ONE OR MORE OVERSEAS MARKET PURCHASES (WITHIN THE MEANING OF SECTION (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) M Y For Y TO CONSIDER AND, IF THOUGHT FIT, PASS THE FOLLOWING RESOLUTION AS A SPECIAL RESOLUTION: "THAT, SUBJECT TO THE PASSING OF RESOLUTION 5 ABOVE AND TO THE PROVISIONS OF THE COMPANIES ACT 1990 (AS AMENDED) FOR THE PURPOSES OF SECTION (AND, FROM ITS COMMENCEMENT, SECTION ), THE RE-ISSUE PRICE RANGE AT WHICH A TREASURY SHARE (AS DEFINED BY THE SAID SECTION 209) (AND, FROM ITS COMMENCEMENT, SECTION 1(DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) M Y For Y Maantex International, Inc. MNTX 6/4/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:RONALD M. CLARK,ROBERT S. GIGLIOTTI, FREDERICK B. KNOX,DAVID J. LANGEVIN,MARVIN B. ROSENBERG,STEPHEN J. TOBER M Y For Y AMENDMENT OF THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE THEREUNDER FROM 20,000,,000,000. M Y For Y RATIFICATION OF THE APPOINTMENT OF UHY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Kirklands's Inc. KRK 6/4/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:STEVEN J. COLLINS,R. WILSON ORR, III MILES T. KIRKLAND M Y For Y RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. M Y For Y AMENDMENT OF THE AMENDED AND RESTATED CHARTER TO ADOPT MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. M Y For Y Cowen Group, Inc. COWN 6/9/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: PETER A. COHEN,KATHERINE E. DIETZE, STEVEN KOTLER,JEROME S. MARKOWITZ,JACK H. NUSBAUM,DOUGLAS A. REDIKER, JEFFREY M. SOLOMON, JOSEPH R. WRIGHT M Y For Y TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA SET FORTH IN THE COMPANY'S 2 M Y For Y AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y DSP Group Inc. DSPG 23332B106 6/8/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:OFER ELYAKIM, THOMAS A. LACEY, GABI SELIGSOHN, YAIR SEROUSSI,PATRICK TANGUY,KENNETH H. TRAUB M Y For Y PROPOSAL TO APPROVE SECOND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS THEREIN AND INTEGRATE INTO A SINGLE DOCUMENT ALL PRIOR STOCKHOLDER-APPROVED AMENDMENTS INTO THE RESTATED CERTIFICATE OF INCORPORATION. M Y For Y PROPOSAL TO APPROVE SECOND RESTATED CERTIFICATE OF INCORPORATION TO ADD A PROVISION TO DESIGNATE DELAWARE CHANCERY COURT AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS AND INTEGRATE INTO A SINGLE DOCUMENT ALL PRIOR STOCKHOLDER-APPROVED AMENDMENTS INTO THE RESTATED CERTIFICATE OF INCORPORATION. M Y For Y PROPOSAL TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 2,000,000 SHARES. M Y For Y PROPOSAL TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 1,000,000 SHARES. M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF KOST FORER GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICERS COMPENSATION. M Y For Y PCTEL, Inc. PCTL 69325Q105 6/10/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:CINDY K. ANDREOTTI,BRIAN J. JACKMAN M Y For Y NON-BINDING ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y THE APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 1 M Y For Y THE RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Systemax, Inc. SYX 6/8/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:RICHARD LEEDS, BRUCE LEEDS,ROBERT LEEDS,LAWRENCE REINHOLD,STACY DICK,ROBERT ROSENTHAL, MARIE ADLER-KRAVECAS M Y For Y A PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2015. M Y For Y A PROPOSAL TO AMEND THE TERM OF THE COMPANY'S 2010 LONG-TERM INCENTIVE PLAN. M Y For Y CPI Aerostructures, Inc. CVU 6/10/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWINGWALTER PAULICK 2)ERIC ROSENFELD M Y For Y SAY ON PAY - ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y RATIFICATION OF APPOINTMENT OF COHNREZNICK LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM. M Y For Y Hill International inc. HIL 6/9/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: )CAMILLE S. ANDREWS,BRIAN W. CLYMER M Y For Y RE-APPROVAL OF OUR 2 M Y For Y Big 5 Sporting Goods Corporation BGFV 08915P101 6/12/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: DOMINIC P. DEMARC,NICHOLAS DONATIELLO, JRDAVID R. JESSICK M Y For Y APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. M Y For Y RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2015. M Y For Y APPROVAL OF AN ADVISORY VOTE REGARDING WHETHER THE BOARD SHOULD ADOPT A MAJORITY VOTING STANDARD FOR UNCONTESTED ELECTIONS OF DIRECTORS. M Y For Y APPROVAL OF AN ADVISORY VOTE REGARDING THE ELIMINATION OF CERTAIN SUPERMAJORITY VOTING REQUIREMENTS IN THE CHARTER AND BYLAWS. M Y For Y APPROVAL OF A STOCKHOLDER PROPOSAL REGARDING THE DECLASSIFICATION OF THE BOARD. M Y For Y Integrated Silicon Solution, Inc. ISSI 45812P107 6/3/2015 TO ADOPT THE AGREEMENT AND PLAN OF MERGER (AS IT MAY BE AMENDED FROM TIME TO TIME, THE "MERGER AGREEMENT"), DATED MARCH 12, 2015, BY AND BETWEEN UPHILL INVESTMENT CO. AND INTEGRATED SILICON SOLUTION, INC., AS JOINED BY INDIGO ACQUISITION SUB, INC. M Y For Y TO APPROVE ANY PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. M Y For Y TO APPROVE, BY NON-BINDING, ADVISORY VOTE, COMPENSATION THAT WILL OR MAY BECOME PAYABLE BY INTEGRATED SILICON SOLUTION, INC. TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. M Y For Y Cherokee Inc. CHKE 16444H102 6/8/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:TIMOTHY EWING, ROBERT GALVIN,KEITH HULL, JESS RAVICH, FRANK TWORECKE, HENRY STUPP M Y For Y TO APPROVE THE PROPOSED RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2016. M Y For Y TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. M Y For Y SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. M Y For Y Remy International, Inc. REMY 75971M108 6/10/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:JOHN H. WEBER, GEORGE P. SCANLON,ARIK W. RUCHIM M Y For Y APPROVAL OF A NON-BINDING ADVISORY VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS FOR FISCAL 2014 ("SAY-ON-PAY"). M Y For Y APPROVAL OF THE REMY INTERNATIONAL, INC. EMPLOYEE STOCK PURCHASE PLAN. M Y For Y APPROVAL OF THE REMY INTERNATIONAL, INC. ANNUAL INCENTIVE BONUS PLAN. M Y For Y RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Hilltop Holdings Inc. HTH 6/12/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:CHARLOTTE J. ANDERSON, RHODES R. BOBBITT, TRACY A. BOLT,W. JORIS BRINKERHOFF,J. TAYLOR CRANDALL,CHARLES R. CUMMINGS, HILL A. FEINBERGGERALD J. FORD 9)JEREMY B. FORD,J. MARKHAM GREEN,WILLIAM T. HILL, JR., JAMES R. HUFFINES,LEE LEWIS,ANDREW J. LITTLEFAIR,W. ROBERT NICHOLS, III,C. CLIFTON ROBINSON, KENNETH D. RUSSELL,A. HAAG SHERMAN,ROBERT C. TAYLOR, JR.,CARL B. WEBB,ALAN B. WHITE M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS HILLTOP HOLDINGS INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y PRGX Global Inc. PRGX 69357C503 6/16/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: GREGORY J. OWENS*, JOSEPH E. WHITTERS, WILLIAM F. KIMBLE# M Y For Y RATIFICATION OF APPOINTMENT OF BDO USA, LLP AS PRGX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Century Casinos, Inc. CNTY 6/15/2015 ELECTION OF CLASSS III DIRECTORS: DR. ERWIN HAITZMANN, GOTTFRIED SCHELLMANN M Y For Y TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y FBR & Co. FBRC 30247C400 6/16/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:REENA AGGARWAL,RICHARD J. HENDRIX, THOMAS J. HYNES, JR,RICHARD A. KRAEMER,ARTHUR J. REIMERS, WILLIAM F. STROME M Y For Y TO CONSIDER A NON-BINDING ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Silvercrest Asset Mgmt Group SAMG 6/17/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:WINTHROP B. CONRAD, JRRICHARD R. HOUGH III M Y For Y THE RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y UMH Properties, Inc. UMH 6/18/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:ANNA T. CHEW,EUGENE W. LANDY, SAMUEL A. LANDY, STUART D. LEVY M Y For Y RATIFICATION OF THE APPOINTMENT OF PKF O'CONNOR DAVIES AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y NON-BINDING SHAREHOLDER PROPOSAL REGARDING THE VOTING STANDARD FOR THE ELECTION OF THE COMPANY'S DIRECTORS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. S Y For N Vasco Data Security International, Inc. VDSI 92230Y104 6/17/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:T. KENDALL HUNT,MICHAEL P. CULLINANE, JOHN N. FOX, JR.,JEAN K. HOLLEY,MATTHEW MOOG M Y For Y RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y MFRI, Inc. MFRI 6/18/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: DAVID UNGER,BRADLEY E. MAUTNER, DENNIS KESSLER,MARK A. ZORKO,MICHAEL J. GADE , DAVID S. BARRIE,JEROME T. WALKER , DAVID B. BROWN M Y For Y THE APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT FOR THE FISCAL YEAR ENDING JANUARY 31, 2016. M Y For Y Addus Homecare Corporation ADUS 6/17/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:MARK L. FIRST,R. DIRK ALLISON M Y For Y TO RATIFY THE SELECTION OF BDO USA, LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Sorl Auto Parts, Inc. SORL 78461U101 6/20/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:XIAO PING ZHANG,XIAO FENG ZHANG,SHUPING CHI,YUHONG LI , HUILIN WANG,JINBAO LIU, JIANG HUA FENG M Y For Y TO RATIFY THE APPOINTMENT OF MALONEBAILEY, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015 M Y For Y GP Strategies Corporation GPX 36225V104 6/25/2015 PROPOSAL FOR THE ELCTION OF THE FOLLOWING DIRECTORS; HARVEY P. EISEN, MARSHALL S. GELLER, DANIEL M. FRIEDBERG, SCOTT N. GREENBERG,LAURA L. GURSKI, RICHARD C. PFENNIGER,MARVIN STRAIT M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y ANY OTHER MATTERS PROPERLY BROUGHT BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. M Y For Y Zix Corporation ZIXI 978974P100 6/24/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:MARK J. BONNEY,TAHER A. ELGAMAL, ROBERT C. HAUSMANN,MARIBESS L. MILLER ,RICHARD D. SPURR M Y For Y RATIFICATION OF APPOINTMENT OF WHITLEY PENN LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y APPROVE AN AMENDED AND RESTATED 2 M Y For Y Christopher & Banks Corporation CBK 6/25/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: MARK A. COHN. EDWIN J. HOLMAN, ANNE L. JONES, DAVID A. LEVIN, WILLIAM F. SHARPE, III, PAUL L. SNYDER, PATRICIA A. STENSRUD, LUANN VIA,LISA W. WARDELL M Y For Y ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2016. M Y For Y Air Industries Group AIRI 00912N205 6/25/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:MICHAEL N. TAGLICH, PETER D. RETTALIATA, SEYMOUR G. SIEGEL,DAVID J. BUONANNO,ROBERT F. TAGLICH,ROBERT C. SCHROEDER,MICHAEL BRAND M Y For Y RATIFICATION OF THE APPOINTMENT OF ROTENBERG MERIL SOLOMON BERTIGER & GUTTILLA, P.C AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y APPROVAL OF THE AIR INDUSTRIES GROUP 2 M Y For Y Newteck Business Services Corp. NEWT 6/24/20145 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:PETER DOWNS,BARRY SLOANE M Y For Y THE RATIFICATION OF MCGLADREY LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS M Y For Y TO APPROVE ANY ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF ANY OF THE FOREGOING PROPOSALS, IF THERE ARE NOT SUFFICIENT VOTES FOR THE PROPOSALS M Y For Y Global Cash Access Holdings, Inc. GCA 6/25/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: E. MILES KILBURN M Y For Y TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. 0 Y For Y Syneron Medical Ltd. ELOS M87245102 6/24/2015 To approve and ratify the re-appointment of Kost Forber Gabbay & Kasierer, a member of Ernst & Young Global, as the Company's independent auditors for the 2015 fiscal year and for an additional period until the next Annual General Meeting. M Y For Y (a)To re-electic Mr David Schlachel as a Class 1 director to hold office until the end of the third Annual General Meeting of Shareholders of the Company to be held after the Meeting or until his successor has been duly elected. M Y For Y (b) to re-elect Mr Dominick Arena as a Class 1 director to hold office until the end of the third Annual General Meeting of Shareholders of the Company to be held after the Meeting or until his successor has been duly elected. M Y For Y To approve non-equity compensation for Dr. Shimon Eckhouse as Active Chairman of the BOD of the Company. M Y For Y To approve equity compensation for Dr. Shimon Eckhouse as Active Chairman of the BOD of the Company. M Y For Y IPASS Inc. IPAS 46261V1085 6/30/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:MICHAEL M. CHANG, GARY A. GRIFFITHS, RICHARD A. KARP,BRENT S. MORRISON, DAVID E. PANOS,DAMIEN J. PARK,MICHAEL J. TEDESCO M Y For Y TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF IPASS FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF IPASS INC.'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y Furmante Corporation FRM 6/30/2015` DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:KATHLEEN G. COCHRAN,JEFFERY G. DAVIS, DAVID E. FANTA,KEVIN R. JOST,JOHN K.H. LINNARTZ, JOSEPH E. MILLIRON,RALPH J. PATITUCCI M Y For Y ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y THE RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y 2014-2015 PERRITT ULTRA MICROCAP FUND PROXY VOTING RECORD Issuer Symbol CUSIP Mtg Date Proposal Proposed By Voted For/Against/ Abstain For Management Williamette Vlley Vineyards WVVI 7/13/2014 Directors Recommend:JAMES W. BERNAU,JAMES L. ELLIS,THOMAS M. BRIAN , SEAN M. CARY, BETTY M. O'BRIEN, CRAIG SMITH,STAN G. TUREL M Y For Y RATIFICATION OF APPOINTMENT OF MOSS ADAMS, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF WILLAMETTE VALLEY VINEYARDS, INC. FOR THE YEAR ENDING DECEMBER 31, 2014. M Y For Y ADVISORY (NON-BINDING) APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y ADVISORY (NON-BINDING) APPROVAL OF THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Directors Recommend 3 Years M Y Against N Fitlife Brands Inc. FLLF 33817P108 7/8/2014 Directors Recommend:JOHN S. WILSON,MICHAEL ABRAMS,LEW JAFFE,GRANT DAWSON, FADI ARAMOUNI M Y For Y RATIFYING THE APPOINTMENT OF TARVARAN ASKELSON & COMPANY, LLP AS FITLIFE BRANDS, INC.'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 M Y For Y Smartpros Ltd. SPRO 83171G103 7/24/2014 Directors Recommend:MARTIN H. LAGER, JOHN J. GORMAN M Y For Y ADVISORY APPROVAL OF THE APPOINTMENT OF BAKER TILLY VIRCHOW KRAUSE, LLP AS INDEPENDENT AUDITORS FOR SMARTPROS FOR THE YEAR ENDING DECEMBER 31, 2014. M Y For Y Star Bulk Carriers Corp. SBLK Y8162K121 7/112014 PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER, UNDER WHICH EACH OF THE OCEANBULK HOLDCOS WILL BE MERGED WITH AND INTO ONE OF EACH OF THE MERGER SUBS, WITH MERGER SUBS CONTINUING AS THE SURVIVING COMPANIES, AS WELL AS THE PAPPAS AGREEMENT, AND THE TRANSACTIONS. AS A RESULT, UPON COMPLETION OF THE MERGER AND (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) M Y For Y PROPOSAL TO APPROVE ONE OR MORE ADJOURNMENTS OF THE COMPANY'S SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING ADJOURNMENTS TO SOLICIT ADDITIONAL PROXIES. M Y For Y Uranium Energy Corp. UEC 7/24/2014 Directors Recommend:AMIR ADNANI,ALAN LINDSAY,IVAN OBOLENSKY, INCENT DELLA VOLPE DAVID KONG, GANPAT MANI M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y TO APPROVE THE COMPANY'S 2 M Y For Y TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Sigma Designs Inc. SIGM 7/30/2014 Directors Recommend:MARK BONNEY,TOR BRAHAM,J. MICHAEL DODSON,MARTIN MANNICHE, PETE THOMPSON,THINH Q. TRAN M Y For Y RATIFICATION OF THE APPOINTMENT OF ARMANINO LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SIGMA DESIGNS, INC. FOR FISCAL YEAR 2015. M Y For Y PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. M Y For Y Crimson Wine Group Ltd. CWGL 226662X100 8/1/2014 Directors Recommend:IAN M. CUMMING, JOSEPH S. STEINBERG, JOHN D. CUMMING, AVRAHAM M. NEIKRUGDOUGLAS M. CARLSON, CRAIG D. WILLIAMS, ERLE MARTIN M Y For Y RATIFICATION OF THE SELECTION OF MOSS ADAMS LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR 2014. M Y For Y Bluerock Residential Growth REIT, Inc. BRG 09627J102 8/6/2014 Directors Recommend:R. RAMIN KAMFAR,GARY T. KACHADURIAN, BRIAN D. BAILEY,I. BOBBY MAJUMDER,ROMANO TIO M Y For Y APPROVAL OF THE ADVISORY RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT. M Y For Y INDICATE YOUR PREFERENCE FOR THE FREQUENCY OF AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Directors Recommend: 3 Years M Y Against N RATIFY THE SELECTION OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. M Y For Y Crown Crafts, Inc. CRWS 8/12/2014 Directors Recommend Vote For Following Nominees:DONALD RATAJCZAK, PATRICIA STENSRUD M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING MARCH 29, 2015. M Y For Y APPROVAL OF THE COMPANY'S 2 M Y For Y Kinstone Companies Inc. KINS 8/12/2014 Directors Recommend Vote For Following Nominees:BARRY B. GOLDSTEIN, MICHAEL R. FEINSOD, JAY M. HAFT,JACK D. SEIBALD, FLOYD R. TUPPER M Y For Y TO RATIFY THE SELECTION OF MARCUM LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y Bluerock Residential Growth REIT, Inc. BRG 09627J102 8/6/2014 Directors Recommend:R. RAMIN KAMFAR,GARY T. KACHADURIAN, BRIAN D. BAILEY,I. BOBBY MAJUMDER,ROMANO TIO M Y For Y APPROVAL OF THE ADVISORY RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT. M Y For Y INDICATE YOUR PREFERENCE FOR THE FREQUENCY OF AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Directors Recommend: 3 Years M Y Against N RATIFY THE SELECTION OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. M Y For Y Transcat, Inc. TRNS 9/9/2014 Directors Recommend:RICHARD J. HARRISON,JOHN T. SMITH M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE SELECTION OF FREED MAXICK CPAS, P.C. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 28, 2015. M Y For Y Friedman Industries, Incorporated FRD 8/28/2014 Directors Recommend:W. CROW, D. AGRAWAL,C. HALL, A. RAUCH, M. REICHENTHAL,J. SPIRA,J. WILLIAMS M Y For Y "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT DATED JULY 28, 2(WHICH DISCLOSURE INCLUDES THE SUMMARY COMPENSATION TABLE AND RELATED DISCUSSION)." M Y For Y American Software, Inc. AMSWA 8/19/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:W. DENNIS HOGUE,DR. JOHN J. JARVIS,JAMES B. MILLER, JR. M Y For Y TO APPROVE THE COMPENSATION OF THE EXECUTIVE OFFICERS OF THE COMPANY ALL IN ACCORDANCE WITH THE REQUIREMENT OF THE DODD-FRANK WALL STREET REFORM AND CONSUMER PROTECTION ACT. M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2015. M Y For Y Amrep Corporation AXR 9/10/2014 Directors Recommend:THEODORE J. GAASCHE, ALBERT V. RUSSO M Y For Y THE APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. M Y For Y Liberty Tax Inc. TAX 53128T102 9/19/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: JOHN R. GAREL,STEVEN IBBOTSON ROSS N. LONGFIELD,GEORGE T. ROBSON M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2015. M Y For Y Hudson Technologies, Inc. HDSON 9/17/2014 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:DOMINIC J. MONETTA ,KEVIN J. ZUGIBE,RICHARD PARRILLO,ERIC A. PROUTY M Y For Y APPROVAL OF THE AMENDMENT TO THE COMPANY'S BY-LAWS TO CHANGE THE BOARD CLASSIFICATION FROM TWO CLASSES TO THREE CLASSES. M Y For Y APPROVAL OF THE COMPANY'S 2 M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y Richardson Electronics, LTD. RELL 10/7/2014 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:EDWARD J. RICHARDSON, SCOTT HODES,PAUL J. PLANTE,JACQUES BELIN,JAMES BENHAM, KENNETH HALVERSON M Y For Y TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y Against N TO APPROVE AN AMENDMENT TO THE 2011 LONG-TERM INCENTIVE PLAN. M Y Against N TO APPROVE THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. M Y For Y Nevada Gold & Casinos, Inc. UWN 64126Q206 10/15/2014 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:FRANK CATANIA, WAYNE H. WHITE M Y For Y PROPOSAL TWO TO APPROVE ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y PROPOSAL THREE TO APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING APRIL 30, 2015. M Y For Y Concurrent Computer Corporation CCUR 10/22/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:CHARLES BLACKMON, LARRY L. ENTERLINE,C. SHELTON JAMES, DAN MONDOR,STEVE G. NUSSRALLAH,ROBERT M. PONS,DILIP SINGH M Y For Y TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2015. M Y For Y TO CONDUCT AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF CONCURRENT'S NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE AN AMENDMENT TO THE CONCURRENT COMPUTER CORPORATION 2,,,100,000. M Y For Y Micronet Enertec Technologies MICT 9/30/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:DAVID LUCATZ , CHEZY OFIR,JEFFREY P. BIALOS, JACOB BERMAN,MIKI BALIN M Y For Y TO AMEND THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO REDUCE THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY'S COMMON STOCK FROM 100,000,,000,000. M Y For Y TO AMEND THE COMPANY'S 2,,000. M Y For Y TO APPROVE THE COMPANY'S 2, M Y For Y TO CONDUCT AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO CONDUCT AN ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS.Directors Recommend: 2YR M Y Against Y Iteris, Inc. ITI 46564T107 10/17/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:RICHARD CHAR, KEVIN C. DALY, PH.D.,GREGORY A. MINER,ABBAS MOHADDES,GERARD M. MOONEY,THOMAS L. THOMAS,MIKEL WILLIAMS M Y For Y TO APPROVE THE AMENDMENT OF THE ITERIS, INC. 2,500,,950,000 SHARES. M Y For Y RATIFICATION OF MCGLADREY LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ITERIS FOR THE FISCAL YEAR ENDING MARCH 31, 2015. M Y For Y Speed Commerce, Inc. SPDC 84764T106 10/29/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:STEPHEN DUCHELLE, A. CONSTANTINOPLE , FREDERICK GREEN,SCOTT GUILFOYLE M Y For Y APPROVING THE SPEED COMMERCE, INC. STOCK INCENTIVE 2014 PLAN M Y For Y RATIFYING THE APPOINTMENT OF GRANT THORNTON LLP. M Y For Y APPROVING, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED OFFICERS FOR FY2("SAY ON PAY"). M Y For Y John B. Sanfilippo & Son, Inc. JBSS 10/29/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:GOVERNOR JIM R. EDGAR,ELLEN C. TAAFFE,DANIEL M. WRIGHT M Y For Y RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y APPROVAL OF THE JOHN B. SANFILIPPO & SON, INC. 2 M Y For Y Newtek Business Services, Inc. NEWT 10/22/2014 TO APPROVE A MERGER AGREEMENT BY AND BETWEEN NEWTEK BUSINESS SERVICES, INC. (THE "COMPANY") AND NEWTEK BUSINESS SERVICES CORP., FOR THE PURPOSE OF REINCORPORATING IN MARYLAND IN ANTICIPATION OF THE ELECTION BY THE COMPANY TO BE A BUSINESS DEVELOPMENT COMPANY (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL). M Y For Y TO APPROVE A REVERSE STOCK SPLIT TO BE IMPLEMENTED PRIOR TO THE REINCORPORATION TRANSACTION, PURSUANT TO WHICH EACH STOCKHOLDER WILL RECEIVE ONE SHARE OF OUR COMMON STOCK IN EXCHANGE FOR NO FEWER THAN FIVE SHARES AND NO GREATER THAN SIX SHARES OWNED AT THAT TIME, WITH THE EXACT RATIO TO BE DETERMINED BY THE COMPANY'S BOARD OF DIRECTORS. M Y For Y TO APPROVE A PROPOSAL TO AUTHORIZE THE COMPANY, WITH THE APPROVAL OF ITS BOARD OF DIRECTORS, TO SELL SHARES OF ITS COMMON STOCK SUBSEQUENT TO THE BDC ELECTION AT A PRICE OR PRICES BELOW ITS THEN CURRENT NET ASSET VALUE PER SHARE IN ONE OR MORE OFFERINGS, SUBJECT TO CERTAIN CONDITIONS AS SET FORTH IN THE PROXY STATEMENT. M Y For Y TO APPROVE THE ADOPTION OF A NEW EQUITY COMPENSATION PLAN, WHICH WILL BECOME EFFECTIVE SUBSEQUENT TO THE BDC ELECTION. M Y For Y TO APPROVE ANY ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF ANY OR ALL OF THE FOREGOING PROPOSALS IF THERE ARE NOT SUFFICIENT VOTES FOR THE FOREGOING PROPOSALS. M Y For Y Allied Healthcare Products, Inc. AHPI 11/13/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JUDITH T. GRAVES, JOSEPH E. ROOT, DR. WILLIAM A. PECK,EARL R. REFSLAND, JOHN D. WEIL M Y For Y RATIFICATION AND APPROVAL OF RUBINBROWN LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING JUNE 30, 2015. M Y For Y AN ADVISORY (NON-BINDING) VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. M Y For Y Professional Diversity Network, Inc. IPDN 74312Y103 11/10/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JAMES KIRSCH, DONNA BRAZILE, STAR JONES, DANIEL MAROVITZ, STEPHEN PEMBERTON,ANDREA SAENZ, MATTHEW PROMAN,BARRY FEIERSTEIN,Randi Zuckerberg M Y For Y TO RATIFY THE APPOINTMENT BY THE COMPANY'S AUDIT COMMITTEE OF MARCUM LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y THE PROXIES ARE AUTHORIZED TO ACT UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. M Y For Y Versar, Inc. VSR 11/13/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:ROBERT L. DURFEE, JAMES L. GALLAGHER,AMORETTA M. HOEBER,PAUL J. HOEPER,AMIR A. METRY,ANTHONY L. OTTEN,FREDERICK M. STRADER,JEFFREY A. WAGONHURST M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y THE APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. M Y For Y Wells-Gardner Electronics Corporation WGA 10/24/2014 TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO AG7E HOLDINGS INC. M Y Against N General Finance Corporation GFN 12/4/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JAMES B. ROSZAK,SUSAN L. HARRIS M Y For Y RATIFICATION OF THE SELECTION OF CROWE HORWATH LLP AS OUR INDEPENDENT AUDITORS. M Y For Y APPROVAL OF THE 2 M Y For Y RCM Technologies, Inc. RCMT 12/4/2014 Election of Following Directors: : ROGER H. BALLOU,LEON KOPYT, S. GARY SNODGRASS,BRADLEY S. VIZI M Y For Y APPROVAL OF THE RCM TECHNOLOGIES, INC. 2 M Y For Y RATIFICATION OF OUR AUDIT COMMITTEE'S SELECTION OF EISNERAMPER LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 3, 2015. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR 2013. M Y For Y Full House Resort FLL 12/9/2014 TO DEMAND OF THE CALL OF A SPECIAL MEETING OF STOCKHOLDERS OF THE COMPANY (THE "SPECIAL MEETING") PURSUANT TO SECTION 211(D) OF THE DELAWARE GENERAL CORPORATION LAW AND ARTICLE I, SECTION 2 OF THE AMENDED AND RESTATED BY-LAWS OF THE COMPANY (THE "BYLAWS") WITHIN TEN(10) DAYS AFTER RECEIPT OF WRITTEN REQUESTS FROM STOCKHOLDERS OWNING AT LEAST FORTY PERCENT (40%) OF THE TOTAL NUMBER OF OUSTANDING SHARES OF COMMON STOCK (THE "REQUISITE OWNERS"). S Y For N Napco Security Technolotgies, Inc. NSSC 12/10/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: ANDREW J. WILDER,ARNOLD BLUMENTHAL M Y For Y RATIFICATION OF BAKER TILLY VIRCHOW KRAUSE, LLP AS THE COMPANY'S 2 M Y For Y Widepoint Corportion WYY 12/18/2014 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:STEVE L. KOMAR, JAMES MCCUBBIN M Y For Y TO RATIFY THE SELECTION OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS M Y For Y Metalico, Inc. MEA 12/19/2014 TO CONSIDER AND ACT UPON A PROPOSAL (THE "EXCHANGE APPROVAL PROPOSAL") TO APPROVE AND RATIFY THE ISSUANCE OF SHARES OF THE CORPORATION'S COMMON STOCK AS DESCRIBED IN THE PROXY STATEMENT M Y For Y TO AMEND THE CORPORATION'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,,000,000 SHARES M Y For Y TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT PROXIES AT THE SPECIAL MEETING TO APPROVE EACH OF THE FOREGOING PROPOSALS M Y For Y ARI Nettwork Services, Inc. . 1/6/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:ROY W. OLIVIER, P. LEE POSEIDON M Y For Y TO RATIFY THE APPOINTMENT OF WIPFLI LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JULY 31, 2015. M Y For Y Northern Technologies International NTIC 1/15/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:BARBARA D. COLWELL,SOO-KEONG KOH,SUNGGYU LEE, PH.D.,G. PATRICK LYNCH, RAMANI NARAYAN, PH.D.,RICHARD J. NIGON,K. VON FALKENHAUSEN M Y For Y APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y RATIFY THE SELECTION OF BAKER TILLY VIRCHOW KRAUSE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2015. M Y For Y On Track Innovations LTD. OTIV M8791A109 12/31/2014 TO APPOINT SOMEKH CHAIKIN, A MEMBER OF KPMG INTERNATIONAL, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014, AND TO AUTHORIZE THE COMPANY'S BOARD OF DIRECTORS, UPON THE RECOMMENDATION OF OUR AUDIT COMMITTEE, TO DETERMINE THE REMUNERATION OF SOMEKH CHAIKIN IN ACCORDANCE WITH THE VOLUME AND NATURE OF THEIR SERVICES. M Y For Y Hennessy Advisors, Inc. HNNA 1/29/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:NEIL J. HENNESSY,TERESA M. NILSEN 3)DANIEL B. STEADMAN,HENRY HANSEL,BRIAN A. HENNESSY,DANIEL G. LIBARLE , RODGER OFFENBACH, THOMAS L. SEAVEY,SUSAN W. POMILIA M Y For Y TO APPROVE AMENDMENT TO OUR SECOND AMENDED & RESTATED BYLAWS. M Y For Y RATIFY THE SELECTION OF MARCUM LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HENNESSY ADVISORS, INC. FOR 2015. M Y For Y Pacific Premier Bancorp, Inc. PPBI 69478X105 1/23/2014 APPROVAL OF THE ISSUANCE OF SHARES OF PACIFIC PREMIER COMMON STOCK. TO APPROVE THE ISSUANCE OF SHARES OF PACIFIC PREMIER COMMON STOCK TO THE SHAREHOLDERS OF INDEPENDENCE BANK PURSUANT TO THE AGREEMENT AND PLAN OF REORGANIZATION, DATED AS OF OCTOBER 21, 2014, AMONG PACIFIC PREMIER, PACIFIC PREMIER BANK AND INDEPENDENCE BANK. M Y For Y ADJOURNMENT. TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ISSUANCE OF SHARES OF PACIFIC PREMIER COMMON IN CONNECTION WITH THE MERGER. M Y For Y DLH Holdings Corp. DLHC 23335Q100 2/12/2015 AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS. M Y For Y DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:WILLIAM H. ALDERMAN , MARTIN J. DELANEY, ELDER GRANGER, T. STEPHEN JOHNSON,ZACHARY C. PARKER , FREDERICK G. WASSERMAN , AUSTIN J. YERKS III M Y For Y IF PROPOSAL 1 TO DECLASSIFY THE BOARD OF DIRECTORS IS NOT APPROVED, TO ELECT THE CLASS 1 DIRECTOR NOMINATED BY THE BOARD TO SERVE FOR A THREE YEAR TERM: ELDER GRANGER M Y For Y IF PROPOSAL 1 TO DECLASSIFY THE BOARD OF DIRECTORS IS NOT APPROVED, TO ELECT THE CLASS 1 DIRECTOR NOMINATED BY THE BOARD TO SERVE FOR A THREE YEAR TERM: T. STEPHEN JOHNSON M Y For Y AN ADVISORY VOTE REGARDING THE APPROVAL OF COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. M Y For Y RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Digital Turbine, Inc. APPS 25400W102 3/5/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: ROBERT DEUTSCHMAN,WILLIAM G. STONE, III,CHRISTOPHER ROGERS,PETER GUBER, JEFFREY KARISH,PAUL SCHAEFFER M Y For Y APPROVAL OF THE ISSUANCE AND SALE OF (A) UP TO 19,500,'S COMMON STOCK PURSUANT TO A MERGER AGREEMENT WITH APPIA, INC. (INCLUDING SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF STOCK OPTIONS TO BE ASSUMED BY THE COMPANY PURSUANT TO THE MERGER AGREEMENT), AND (B) AN ADDITIONAL (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL)Directors Recommend 1YR M Y For Y NON-BINDING ADVISORY VOTE APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF SINGERLEWAK LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2015. M Y For Y Gencor Industries, Inc. GENC 3/6/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:CORT J. DONDERO M Y For Y PROPOSAL TO RATIFY THE SELECTION OF MOORE STEPHENS LOVELACE, P.A. AS AUDITORS. M Y For Y Hurco Companies., Inc. HURC 3/12/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:THOMAS A. AARO,ROBERT W. CRUICKSHANK,MICHAEL DOAR, JAY C. LONGBOTTOM,ANDREW NINER,RICHARD PORTER,JANAKI SIVANESAN,RONALD STRACKBEIN M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2015. M Y For Y Xplore Technologies Corp. XPLR 3/12/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:PHILIP S. SASSOWER, ANDREA GOREN,F. BEN IRWIN,THOMAS F. LEONARDIS , KENT A. MISEMER,BRIAN E. USHER-JONES M Y For Y RATIFICATION OF THE APPOINTMENT OF PMB HELIN DONOVAN, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2015. M Y For Y APPROVAL OF AN AMENDMENT TO OUR 2-TWO THOUSAND FIVE HUNDRED (32,500) TO FIFTY-TWO THOUSAND FIVE HUNDRED (52,500). M Y For Y Addvantage Technologies Group, Inc. AEY 3/4/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:DAVID L. HUMPHREY,DAVID E. CHYMIAK,THOMAS J. FRANZ, PAUL F. LARGESS, JAMES C. MCGILL M Y For Y PROPOSAL TO APPROVE THE 2 M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF HOGANTAYLOR AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. M Y For Y Information Services Group, Inc. III 45675Y104 4/28/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:KALPANA RAINA,DONALD C. WAITE III M Y For Y PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y PROPOSAL TO APPROVE, IN A NON-BINDING, ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Hardnge Inc. HDNG 5/5/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: JOHN J. PERROTTI ,DOUGLAS A. GREENLEE M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS HARDINGE'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO ACT ON AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y Xenth Bankshares, Inc. XBKS 5/7/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:LARRY L. FELTONPALMER P. GARSON,PATRICK D. HANLEY,PETER C. JACKSON,T. GAYLON LAYFIELD, III,MICHAEL A. MANCUSI,ROBERT J. MERRICK, SCOTT A. REED,MARK B. SISISKYTHOMAS G. SNEAD, JR. M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Preferred Apartment Communities, Inc. APTS 74039L103 5/7/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JOHN A. WILLIAMS,LEONARD A. SILVERSTEIN,DANIEL M. DUPRE, STEVE BARTKOWSKI,GARY B. COURSEY, WILLIAM J. GRESHAM, JR., HOWARD A. MCLURE, TIMOTHY A. PETERSON M Y For Y APPROVAL OF THE THIRD AMENDMENT TO THE 2 M Y For Y AN ADVISORY VOTE ON THE COMPENSATION OF OUR EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y TOR Minerals International, Inc. TORM 5/8/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JULIE A. EHMANN,DOUGLAS M. HARTMAN,OLAF KARASCH, THOMAS W. PAUKEN, ESQ,BERNARD A. PAULSON, STEVEN E. PAULSON, TAN CHIN YONG, PH.D M Y For Y TO RATIFY THE APPOINTMENT OF UHY LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO CONSIDER AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y The Hackett Group Inc. HCKT 5/8/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:DAVID N. DUNGAN,RICHARD N. HAMLIN M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S 1,200,,200,000 SHARES. M Y For Y SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE OFFICER COMPENSATION. M Y For Y Dot Hill Systems Corp. HILL 25848T109 5/4/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:R.M. SHERWOOD, III, DEBRA E. TIBEY M Y For Y TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE TOTAL AUTHORIZED SHARES OF COMMON STOCK, PAR VALUE $0., OF THE COMPANY FROM 100,000,,000,000. M Y For Y RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION, IS HEREBY APPROVED. M Y For Y TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y United Insurance Holding Group Corp. UHC 5/6/2015 THE BOARD OF TRUSTEES RECEOMMENDS THAT YOU VOTE FOR THE FOLLOWING:GREGORY C. BRANCH,JOHN FORNEY, KENT G. WHITTEMORE M Y For Y RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Full House Resorts,Inc. FLL 5/5/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: KENNETH R. ADAMS,CARL G. BRAUNLICH, W.H. BAIRD GARRETT,ELLIS LANDAU,DANIEL R. LEE,KATHLEEN MARSHALL, CRAIG W. THOMAS, BRADLEY M. TIRPAK M Y For Y APPROVAL OF THE 2 M Y For Y RATIFICATION OF PIERCY BOWLER TAYLOR & KERN AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FULL HOUSE RESORTS FOR 2015. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Surprise Industries, Inc. STS 5/8/2015 ELECTION OF FOLLOWING DIRECTORS; EDWARD L. FLYNN,MARK C. NEILSON,MARK D. WEBER M Y For Y TO RATIFY THE SELECTION OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Aerocentury Corp. ACY 57/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING NOMINEES: Thomas W. Orr, David P Wilson M Y For Y PROPOSAL TO APPROVE BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF BDO USA LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y Ballantyne Strong, Inc.(Blue Proxly) BTN 5/13/2015 ELECTION OF DIRECTORS: D. Kyle Cerminara, Caralyn B Brace, William J Gerber, Russell R HeiserII, Charles T Lanktree, robert J Mariono, Robert J Roschman M Y For Y To approve, on an advisory, non-binding basis, the compensation of BTN's names executive offices as described in BTN's proxy statement M Y For Y To ratify the appointment of KPMG LLP as BTN's independent auditors for fiscal year ending december 31, 2015. M Y For Y Pioneer Power Solutions, Inc. PPSI 5/13/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:NATHAN J. MAZUREK, ANDREW MINKOW,THOMAS KLINK,YOSSI COHN, DAVID J. LANDES, IAN ROSS, DAVID TESLER, JONATHAN TULKOFF M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE COMPANY PROXY STATEMENT. M Y Against N TO RATIFY THE SELECTION OF BDO USA LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Intrusion Inc. INTZ 46121E205 5/14/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:G. WARD PAXTON, T. JOE HEAD, DALE A. BOOTH,JAMES F. GERO,DONALD M. JOHNSTON M Y For Y TO APPROVE THE INTRUSION INC. 2, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT AND SET FORTH IN APPENDIX A THERETO. M Y For Y RATIFICATION OF THE APPOINTMENT OF WHITLEY PENN LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Globalscape, Inc. GSB 37940G109 56/142015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: THOMAS W. BROWN M Y For Y TO APPROVE THE GLOBALSCAPE, INC. 2015 NON-EMPLOYEE DIRECTORS LONG-TERM EQUITY INCENTIVE PLAN. M Y For Y TO RATIFY THE APPOINTMENT OF PADGETT, STRATEMANN & CO., L.L.P. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y A.G. & E. Holdings, Inc. WGA 00108M102 5/12/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: ANTHONY SPIER, MERLE H. BANTA, MICHAEL R. LEVIN, FRANK R. MARTIN M Y For Y THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, IS HEREBY APPROVED AND RATIFIED IN ALL RESPECTS. M Y For Y TO CONSIDER AND VOTE UPON A PROPOSAL TO RATIFY THE APPOINTMENT OF PLANTE MORAN, PLLC, AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Ballantyne Strong, Inc.(Blue Proxly) BTN 5/13/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:SAMUEL C. FREITAG,GARY L. CAVEY, CHARLES T. LANKTREE MARC E. LEBARON,WILLIAM J. GERBER, JAMES C. SHAY,ROBERT J. MARINO,D. KYLE CERMINARA, ROBERT J. ROSCHMAN M Y For Y TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. M Y For Y RATIFYING THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS. M Y For Y Cyberoptics Corporation CYBE 5/12/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:ALEX B. CIMOCHOWSKI , CRAIG D. GATES,SUBODH KULKARNI, IRENE M. QUALTERS, MICHAEL M. SELZER, JR. M Y For Y TO APPROVE COMPENSATION TO OUR EXECUTIVE OFFICERS (NONBINDING). M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC AUDITORS. M Y For Y Kratos Defense & Sec. Solutions, Inc. KTOS 50077B207 5/12/2015 ELECTION OF DIRECTORS: SCOTT ANDERSON, BANDEL CARANO, ERIC DEMARCO, WILLIAM HOGLUND, SCOT JARVIS,JANE JUDD, SAMUEL LIBERATORE, AMY ZEGART M Y For Y TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 27, 2015. M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S 1,500,000 SHARES. M Y For Y AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y Against N AXT INC AXTI 00246W102 5/21/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JESSE CHEN M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF AXT'S NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE THE 2 M Y For Y TO RATIFY THE APPOINTMENT OF BURR PILGER MAYER, INC. AS AXT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Charles & Colvard, Ltd. CTHR 5/20/2015 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:H. MARVIN BEASLEY, ANNE M. BUTLER, GEORGE R. CATTERMOLE, NEAL I. GOLDMAN, OLLIN B. SYKES M Y For Y PROPOSAL TO APPROVE AN AMENDMENT TO THE CHARLES & COLVARD, LTD. 2,500,000 SHARES M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015 M Y For Y PROPOSAL TO VOTE, ON AN ADVISORY (NONBINDING) BASIS, TO APPROVE EXECUTIVE COMPENSATION M Y For Y First Internet Bancorp INBK 5/18/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: David B Becker, John K Keach, Jr, David R Loveyjoy, Ann D Murtlow, Ralph R Whitney, Jr, Jerry Williams, Jean L Wojtowicz M Y For Y TO APPROVE IN AN ADVISORY (NON-BINDING) VOTE, THE COMPENSATION PAID TO UR NAMES EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF BKD. LLP AS UR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 M Y For Y Diversified Restaurant Hldgs.Inc. BAGR 25532M105 5/21/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:T. MICHAEL ANSLEY,DAVID G. BURKE,AY ALAN DUSENBERRY, PHILIP FRIEDMAN,DAVID LIGOTTI,JOSEPH M. NOWICKI, GREGORY J. STEVENS M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 27, 2015. M Y For Y ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Data I/O Corporation DAIO 5/21/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: ANTHONY AMBROSE, BRIAN T. CROWLEY,ALAN B. HOWE,DOUGLAS W. BROWN,MARK J. GALLENBERGER M Y For Y PROPOSAL TO RATIFY THE CONTINUED APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS. M Y For Y ADVISORY VOTE (SAY ON PAY) APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y GAMING PARTNERS INTERNATIONAL CORP. GPIC 36467A107 5/20/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:MARTIN A. BERKOWITZ , ERIC P. ENDY,GREGORY S. GRONAU, CHARLES R. HENRY,ROBERT J. KELLY, JEAN-FRANCOIS LENDAIS,ALAIN THIEFFRY M Y For Y RATIFY THE APPOINTMENT OF MOSS ADAMS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y HOLD AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Ceco Environmental Corp. CECE 5/21/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:ARTHUR CAPE, JASON DEZWIREK,ERIC M. GOLDBERG, JEFFREY LANG,LYNN J. LYALL,JONATHAN POLLACK,SETH RUDIN, DONALD A. WRIGHT M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR 2015. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Fuel Tech, Inc. FTEK 5/21/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:VINCENT J. ARNONE,DOUGLAS G. BAILEY, MIGUEL ESPINOSA, W. GRANT GREGORY, GEORGE F. MACCORMACK, THOMAS S. SHAW, JR., DELBERT L. WILLIAMSON,DENNIS L. ZEITLER M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF MCGLADREY LLP AS FUEL TECH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION M Y For Y U.S. Auto Parts Network, Inc. PRTS 90343C100 5/20/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:FREDRIC W. HARMAN,WARREN B. PHELPS III, BRADLEY E. WILSON M Y For Y RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITOR OF U.S. AUTO PARTS NETWORK, INC. FOR THE FISCAL YEAR ENDING JANUARY 2, 2016. M Y For Y Hopfed Bancorp. Inc. HFBC 5/20/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:RICHARD PERKINS,TED KINSEY, JOHN E. PECK M Y For Y RATIFICATION OF APPOINTMENT OF RAYBURN, BATES & FITZGERALD, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y NON-BINDING RESOLUTION TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS. M Y For Y Auxilio, Inc. AUXO 05334N105 5/21/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:EDWARD B. CASE,BROOKS A. CORBIN,JOSEPH J. FLYNN,WILLIAM LEONARD, BRIAN G. MULVANEY, JOHN D. PACE,MICHAEL VANDERHOOF M Y For Y AMENDMENT TO THE ARTICLES OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT. M Y For Y RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. M Y For Y Atlas Financial Holdings, Inc. AFH G06207115 5/26/2015 ELECTION OF DIRECTORS;GORDON PRATT, SCOTT WOLLNEY, JORDAN KUPINSKy, LARRY SWETS, JR., JOHN T. FITZGERALD M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT AUDITORS OF THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y KVH Industries, Inc. KVHI 5/27/2015 ELECTION OF CLASS I DIRECTOR TO A THREE-YEAR TERM: MARK S. AIN M Y For Y ELECTION OF CLASS I DIRECTOR TO A THREE-YEAR TERM: STANLEY K. HONEY M Y For Y APPROVAL OF A PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y 1347 Property Insurance Holdings, Inc. PIH 68244P107 5/29/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JOSHUA S. HOROWITZ,DOUGLAS N. RAUCY M Y For Y TO APPROVE CERTAIN ISSUANCES OF SHARES OF OUR COMMON STOCK UPON EXERCISE OF OUTSTANDING WARRANTS ISSUED TO 1 M Y For Y TO APPROVE AN AMENDMENT TO THE THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK, $0., FROM 10,000,,000,000 SHARES. M Y For Y TO APPROVE THE AMENDED AND RESTATED 2 M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y DHT Holdings, Inc. DHT Y2065G121 5/29/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:ERIK A. LIND M Y For Y THE APPROVAL OF THE INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY'S COMMON STOCK. M Y For Y RATIFICATION OF SELECTION OF DELOITTE AS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Innoddata Inc. INOD 6/5/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JACK S. ABUHOFF, HAIG S. BAGERDJIAN,LOUISE C. FORLENZA,STEWART R. MASSEY,ANTHEA C. STRATIGOSANDARGACHEW S. ZELLEKE M Y For Y RATIFICATION OF THE SELECTION OF COHNREZNICK LLP AS INDEPENDENT AUDITORS. M Y For Y ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y Smartpros Ltd. SPRO 6/25/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: JACK FINGERHUT M Y For Y ADVISORY APPROVAL OF THE APPOINTMENT OF BAKER TILLY VIRCHOW KRAUSE, LLP AS INDEPENDENT AUDITORS FOR SMARTPROS FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Dawson Geophysical Company DWSN 6/2/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:WILLIAM J. BARRETT, CRAIG W. COOPER,GARY M. HOOVER, PH.D., STEPHEN C. JUMPER,ALLEN T. MCINNES, PH.D,TED R. NORTH,MARK A. VANDER PLOEG,WAYNE A. WHITENER M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT OF THE COMPANY FOR THE 2 M Y For Y Trinity Biotech PLC TRIB 6/5/2015 ORDINARY BUSINESS;TO RECEIVE AND CONSIDER THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDED DECEMBER 31, 2' AND AUDITOR'S THEREIN. M Y For Y TO RE-ELECT AS A DIRECTOR MR. DENIS BURGER WHO RETIRES BY ROTATION AND, BEING ELIGIBLE, OFFERS HIMSELF FOR RE-ELECTION. M Y For Y TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE AUDITOR'S REMUNERATION. M Y For Y TO CONSIDER AND, IF THOUGHT FIT, PASS THE FOLLOWING RESOLUTION AS AN ORDINARY RESOLUTION: "THAT A FINAL DIVIDEND BE AND IS HEREBY DECLARED IN RESPECT OF THE FINANCIAL YEAR ENDED 31 DECEMBER 2$0.055 PER "A" ORDINARY SHARE (BEING THE EQUIVALENT OF US$0.22 PER ADS) TO THE HOLDERS OF "A" ORDINARY SHARES ON THE REGISTER OF MEMBERS AT CLOSE OF BUSINESS ON 9 JUNE 2015." M Y For Y SPECIAL BUSINESs:TO CONSIDER AND, IF THOUGHT FIT, PASS THE FOLLOWING RESOLUTION AS A SPECIAL RESOLUTION: "THAT THE COMPANY AND/OR A SUBSIDIARY (AS SUCH EXPRESSION IS DEFINED BY SECTION 155, COMPANIES ACT 1(PUBLIC LIMITED COMPANIES SUBSIDIARIES) REGULATIONS 1997) (AND, FROM ITS COMMENCEMENT, AS DEFINED IN THE COMPANIES ACT 2014) OF THE COMPANY BE GENERALLY AUTHORIZED TO MAKE ONE OR MORE OVERSEAS MARKET PURCHASES (WITHIN THE MEANING OF SECTION (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) M Y For Y TO CONSIDER AND, IF THOUGHT FIT, PASS THE FOLLOWING RESOLUTION AS A SPECIAL RESOLUTION: "THAT, SUBJECT TO THE PASSING OF RESOLUTION 5 ABOVE AND TO THE PROVISIONS OF THE COMPANIES ACT 1990 (AS AMENDED) FOR THE PURPOSES OF SECTION (AND, FROM ITS COMMENCEMENT, SECTION ), THE RE-ISSUE PRICE RANGE AT WHICH A TREASURY SHARE (AS DEFINED BY THE SAID SECTION 209) (AND, FROM ITS COMMENCEMENT, SECTION 1(DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) M Y For Y Ultralife Corporation ULBI 6/2/2015 DIRECTORS RECOMMEND VOTE FOR FOLLOWING:STEVEN M. ANDERSON, MICHAEL D. POPIELEC,THOMAS L. SAELI ROBERT W. SHAW II,RANJIT C. SINGH,BRADFORD T. WHITMORE M Y For Y RATIFICATION OF THE SELECTION OF BONADIO & CO., LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y TO APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION M Y For Y Professional Diversity Network, Inc. IPDN 74312Y103 6/3/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:STEVEN M. ANDERSON, MICHAEL D. POPIELEC,THOMAS L. SAELI,ROBERT W. SHAW II, RANJIT C. SINGH,BRADFORD T. WHITMORE M Y For Y RATIFICATION OF THE SELECTION OF BONADIO & CO., LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y TO APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION M Y For Y Edgewater Technology, Inc. EDGW 6/3/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:SHIRLEY SINGLETON,WAYNE WILSON, PAUL E. FLYNN, PAUL GUZZINANCY L. LEAMING , MICHAEL R. LOEB M Y For Y TO APPROVE THE PROPOSED AMENDMENT TO THE EDGEWATER TECHNOLOGY, INC. 2,200,,700,000 M Y For Y TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y NTN Buzztime, Inc. NTN 6/5/2015 DIRECTORS RECOMMEND VOTE FOR FOLLOWING:JEFF BERG MARY BETH LEWIS,STEVE MITGANG, TONY UPHOFF, PAUL YANOVERRAM KRISHNAN M Y For Y TO APPROVE THE NTN BUZZTIME, INC. AMENDED 2 M Y For Y TO RATIFY THE APPOINTMENT OF SQUAR, MILNER, PETERSON, MIRANDA & WILLIAMSON, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Willdan Group, Inc. WLDN 96924N100 6/80/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:WIN WESTFALL, THOMAS D. BRISBIN, PH.D,STEVEN A. COHEN, RAYMOND W. HOLDSWORTH,DOUGLAS J. MCEACHERN,KEITH W. RENKEN,MOHAMMAD SHAHIDEHPOUR, JOHN M. TOUPS M Y For Y TO CONSIDER AND VOTE UPON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING JANUARY 1, 2016. M Y For Y TO CONSIDER AND VOTE UPON APPROVAL OF THE NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y DSP Group Inc. DSPG 23332B106 6/8/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:OFER ELYAKIM, THOMAS A. LACEY, GABI SELIGSOHN, YAIR SEROUSSI,PATRICK TANGUY,KENNETH H. TRAUB M Y For Y PROPOSAL TO APPROVE SECOND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS THEREIN AND INTEGRATE INTO A SINGLE DOCUMENT ALL PRIOR STOCKHOLDER-APPROVED AMENDMENTS INTO THE RESTATED CERTIFICATE OF INCORPORATION. M Y For Y PROPOSAL TO APPROVE SECOND RESTATED CERTIFICATE OF INCORPORATION TO ADD A PROVISION TO DESIGNATE DELAWARE CHANCERY COURT AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS AND INTEGRATE INTO A SINGLE DOCUMENT ALL PRIOR STOCKHOLDER-APPROVED AMENDMENTS INTO THE RESTATED CERTIFICATE OF INCORPORATION. M Y For Y PROPOSAL TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 2,000,000 SHARES. M Y For Y PROPOSAL TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 1,000,000 SHARES. M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF KOST FORER GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICERS COMPENSATION. M Y For Y Birner Dental Management Services, Inc. BDMS 6/9/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:FREDERIC W.J. BIRNER, DENNIS N. GENTY M Y For Y TO APPROVE THE BIRNER DENTAL MANAGEMENT SERVICES, INC. 2 M Y For Y CPI Aerostructures, Inc. CVU 6/10/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWINGWALTER PAULICK 2)ERIC ROSENFELD M Y For Y SAY ON PAY - ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y RATIFICATION OF APPOINTMENT OF COHNREZNICK LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM. M Y For Y Hill International inc. HILL 6/9/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: )CAMILLE S. ANDREWS,BRIAN W. CLYMER M Y For Y RE-APPROVAL OF OUR 2 M Y For Y Hooper Holmes, Inc. HH 6/10/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:RONALD V. APRAHAMIAN,HENRY E. DUBOIS, MARK J. EMKJER, LARRY FERGUSON,GUS D. HALAS, THOMAS A. WATFORD M Y For Y CONSIDER AN ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Cherokee Inc. CHKE 16444H102 6/8/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:TIMOTHY EWING, ROBERT GALVIN,KEITH HULL, JESS RAVICH, FRANK TWORECKE, HENRY STUPP M Y For Y TO APPROVE THE PROPOSED RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2016. M Y For Y TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. M Y For Y SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. M Y For Y Asure Software, Inc. ASUR 04649U102 6/8/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:DAVID SANDBERG,PATRICK GOEPEL,ADRIAN PERTIERRA, MATTHEW BEHRENT, J. RANDALL WATERFIELD M Y For Y PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Evolving Systems, Inc. EVOL 30049R209 6/17/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:THADDEUS DUPPER, DAVID J. NICOL,DAVID S. OROS, RICHARD R. RAMLALL,JULIAN D. SINGER,JOHN B. SPIRTOS M Y For Y APPROVAL OF AMENDMENT TO THE COMPANY'S 2 M Y For Y APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS M Y For Y RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM M Y For Y Bsquare Corporatin BSQR 11776U300 6/16/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:JERRY D. CHASE, WILLIAM D. SAVOY M Y For Y TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE THE AMENDMENT TO THE COMPANY'S FOURTH AMENDED AND RESTATED STOCK PLAN. M Y For Y TO RATIFY THE APPOINTMENT OF MOSS ADAMS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Thestreet, Inc. TST 88368Q103 6/11/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:JAMES CRAMER, MARK WALSH M Y For Y TO APPROVE THE AMENDMENT AND RESTATEMENT OF THESTREET, INC. 2 M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THESTREET, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO APPROVE THE COMPENSATION OF THESTREET, INC.'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT (THIS VOTE IS ADVISORY AND NON-BINDING). M Y For Y CTI Industries, Inc. CTIB 6/5/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: JOHN H. SCHWAN, STEPHEN M. MERRICK, STANLEY M. BROWN, BRET TAYNE, JOHN I. COLLINS, HOWARD C. EIRINBERG, JOHN M. KLIMEK M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF PLANTE & MORAN, PLLC AS AUDITORS OF THE CORPORATION M Y For Y TO APPROVE THE INCREASE IN AUTHORIZED NUMBER OF SHARES OF PREFERRED STOCK. M Y For Y TO APPROVE THE INCREASE IN AUTHORIZED NUMBER OF SHARES OF COMMON STOCK. M Y For Y TO APPROVE THE RESTATED ARTICLES OF INCORPORATION. M Y For Y IN THEIR DISCRETION, ON ANY AND ALL OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING. M Y For Y Century Casinos, Inc. CNTY 6/15/2015 ELECTION OF CLASSS III DIRECTORS: DR. ERWIN HAITZMANN, GOTTFRIED SCHELLMANN M Y For Y TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Celsion Corporation CLSN 15117N404 6/19/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:MR. ROBERT W. HOOPER.,DR. ALBERTO R. MARTINEZ M Y For Y TO RATIFY THE SELECTION OF STEGMAN & COMPANY AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO CONSIDER AND ACT UPON AN AMENDMENT TO THE CELSION CORPORATION 2, AS AMENDED. M Y For Y TO APPROVE THE ISSUANCE OF SHARES OF COMMON STOCK OF THE COMPANY IN RELATION TO THE EARNOUT PAYMENTS FOR UP TO $30.4 MILLION THAT MAY BECOME PAYABLE TO EGWU, INC. (FORMERLY KNOWN AS EGEN, INC.) IN THE FUTURE IN CONNECTION WITH THE ACQUISITION OF ASSETS OF EGEN, INC M Y For Y Fitlife Brands, Inc. FTLF 33817P108 6/17/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:JOHN S. WILSON,MICHAEL ABRAMS,LEWIS JAFFE, GRANT DAWSON,FADI ARAMOUNI M Y For Y RATIFYING THE APPOINTMENT OF TARVARAN ASKELSON & COMPANY, LLP AS FITLIFE BRANDS, INC.'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y USA Technologies, Inc. USAT 90328S500 6/18/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:STEVEN D. BARNHART, JOEL BROOKS,STEPHEN P. HERBERT, ALBIN F. MOSCHNER,WILLIAM J. REILLY, JR.,WILLIAM J. SCHOCH M Y For Y RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR ENDING JUNE 30, 2015. M Y For Y APPROVAL OF THE 2 M Y For Y ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Addus Homecare Corporation ADUS 6/17/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:MARK L. FIRST,R. DIRK ALLISON M Y For Y TO RATIFY THE SELECTION OF BDO USA, LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Empire Resurces, Inc. ERS 29206E100 6/18/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:WILLIAM SPIER , NATHAN KAHN,SANDRA KAHN, HARVEY WRUBEL,JACK BENDHEIM,PETER G. HOWARD,DOUGLAS KASS,NATHAN MAZUREK, MORRIS J. SMITH M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y RATIFICATION OF APPOINTMENT OF EISNERAMPER LLP AS EMPIRE RESOURCES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TheStreet, Inc. TST 883678Q103 6/11/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:JAMES CRAMER 2)MARK WALSH M Y For Y TO APPROVE THE AMENDMENT AND RESTATEMENT OF THESTREET, INC. 2 M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THESTREET, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO APPROVE THE COMPENSATION OF THESTREET, INC.'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT (THIS VOTE IS ADVISORY AND NON-BINDING). M Y For Y Aegean Marine Petroleum Network, inc. ANW Y0017S102 6/11/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: GEORGE KONOMOS M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE HADJIPAVLOU, SOFIANOS 7 CAMBANIS S.A. AS THE COMPANY'S INDEPENDENTAUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y Air Industries Group AIRI 00912N205 6/25/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:MICHAEL N. TAGLICH, PETER D. RETTALIATA, SEYMOUR G. SIEGEL,DAVID J. BUONANNO,ROBERT F. TAGLICH,ROBERT C. SCHROEDER,MICHAEL BRAND M Y For Y RATIFICATION OF THE APPOINTMENT OF ROTENBERG MERIL SOLOMON BERTIGER & GUTTILLA, P.C AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y APPROVAL OF THE AIR INDUSTRIES GROUP 2 M Y For Y Newteck Business Services Corp. NEWT 6/24/20145 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:PETER DOWNS,BARRY SLOANE M Y For Y THE RATIFICATION OF MCGLADREY LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS M Y For Y TO APPROVE ANY ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF ANY OF THE FOREGOING PROPOSALS, IF THERE ARE NOT SUFFICIENT VOTES FOR THE PROPOSALS M Y For Y Intest Corporation INTT 6/24/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:ALYN R. HOLT,ROBERT E. MATTHIESSEN, STEVEN J. ABRAMS, ESQ,JOSEPH W. DEWS IV, WILLIAM KRAUT M Y For Y RATIFICATION OF THE SELECTION OF MCGLADREY LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Enservco ENSV N83530010 6/25/2015 To Elect the Following Directors: Rich D Kasch, Keith Behrens, Robert Herlin, William Jolly, Steve Oppenheim To Ratify and Approve the Appointment of EKS&H, LLLLP, as Enservo's Independent Registered Accounting Firm for the Year Ended December 31, 2015. IPASS Inc. IPAS 46261V1085 6/30/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:MICHAEL M. CHANG, GARY A. GRIFFITHS, RICHARD A. KARP,BRENT S. MORRISON, DAVID E. PANOS,DAMIEN J. PARK,MICHAEL J. TEDESCO M Y For Y TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF IPASS FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF IPASS INC.'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y 2014-2015 PERRITT LOW PRICED STOCK FUND PROXY VOTING RECORD Issuer Symbol CUSIP Mtg Date Proposal Proposed By Voted For/Against/ Abstain For Management Orbotech Ltd. ORBK M75253100 7/10/14 ELECTION OF CLASS 1 DIRECTORS: YOCHAI RICHTER, : ELIEZER TOKMAN M Y For Y ELECTION OF EXTERNAL DIRECTOR (AND THEIR REMUNERATION AND BENEFITS): MICHAEL ANGHEL M Y For Y ARE YOU A 'CONTROLLING SHAREHOLDER' OF THE COMPANY, OR DO YOU, OR ANY OF THE PERSONS OR ENTITIES DESCRIBED ON OF THE PROXY STATEMENT, HAVE A 'PERSONAL INTEREST' IN PROPOSAL 2(B) AS A RESULT OF A RELATIONSHIP WITH A 'CONTROLLING SHAREHOLDER' OF THE COMPANY? MARK "FOR" YES OR "AGAINST" NO M Y For Y APPROVAL OF PROPOSAL TO RE-APPOINT KESSELMAN & KESSELMAN AS AUDITORS OF THE COMPANY M Y For Y Harmonic Inc. HLIT 7/29/14 DIRECTORS RECOMMEND;PATRICK J. HARSHMAN,PATRICK GALLAGHER, HAROLD COVERT,E. FLOYD KVAMME,MITZI REAUGH,WILLIAM F. REDDERSEN, SUSAN G. SWENSON M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE AN AMENDMENT TO THE 2,000,000 SHARES. M Y For Y TO APPROVE AN AMENDMENT TO THE 2,000 SHARES. M Y For Y TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y Photomedex, Inc. PHMD 7/31/14 Directors Recommend: LEWIS C. PELL, DR. YOAV BEN-DROR, DR. DOLEV RAFAELI,DENNIS M. MCGRATH,TREVOR HARRIS, JAMES W. SIGHT,STEPHEN P. CONNELLY M Y For Y TO RATIFY THE APPOINTMENT OF FAHN KANNE & CO. GRANT THORNTON ISRAEL ("GRANT THORNTON ISRAEL") TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y TO APPROVE THE PROPOSAL TO AMEND THE 2 M Y For Y TO APPROVE THE PROPOSAL TO AMEND THE AMENDED AND RESTATED 2000 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN. M Y For Y TO APPROVE THE ADVISORY RESOLUTION ON THE COMPENSATION PAID TO NAMED EXECUTIVE OFFICERS. M Y For Y THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR ONE OF THE FOLLOWING PERIODS FOR AN ADVISORY VOTE ON COMPENSATION PAID TO NAMED EXECUTIVE OFFICERS. Dir. Recommend 3 Years M Y 1 Year N TO ADJOURN THE ANNUAL MEETING FOR ANY PURPOSE, INCLUDING TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE ANNUAL MEETING TO APPROVE THE PROPOSALS DESCRIBED HEREIN. M Y For Y Air Industries Group AIRI 00912N205 8/5/14 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THEFOLLOWING: MICHAEL N. TAGLICH,PETER D. RETTALIATA,SEYMOUR G. SIEGEL, DAVID J. BUONANNO,ROBERT F. TAGLICH,ROBERT C. SCHROEDERMICHAEL BRAND M Y For Y RATIFICATION OF THE APPOINTMENT OF ROTENBERG MERIL SOLOMON BERTIGER & GUTTILLA, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y Crown Crafts, Inc. CRWS 8/12/14 Directors Recommend Vote For Following Nominees:DONALD RATAJCZAK, PATRICIA STENSRUD M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING MARCH 29, 2015. M Y For Y APPROVAL OF THE COMPANY'S 2 M Y For Y Orbotech Ltd. ORBK M75253100 8/14/14 THE PROPOSAL TO AMEND THE ARTICLES OF ASSOCIATION OF THE COMPANY TO DE-CLASSIFY THE BOARD OF DIRECTORS. M Y For Y FutureFuel Corp. FF 36116M106 9/3/14 Directors Recommend Vote For Following Nominees: LEE E. MIKLES,THOMAS R. EVANS, PAUL M. MANHEIM M Y For Y TO RATIFY THE APPOINTMENT OF RUBINBROWN LLP AS OUR INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2014. M Y For Y TO MAKE AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. M Y For Y American Software, Inc. AMSWA 8/19/14 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:W. DENNIS HOGUE,DR. JOHN J. JARVIS,JAMES B. MILLER, JR. M Y For Y TO APPROVE THE COMPENSATION OF THE EXECUTIVE OFFICERS OF THE COMPANY ALL IN ACCORDANCE WITH THE REQUIREMENT OF THE DODD-FRANK WALL STREET REFORM AND CONSUMER PROTECTION ACT. M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2015. M Y For Y Sparton Corporation SPA 10/22/14 ELECTION OF DIRECTORS JAMES D. FAST, JOSEPH J. HARTNETT,CHARLES R. KUMMETH,DAVID P. MOLFENTER, JAMES R. SWARTWOUT,CARY B. WOOD M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE CORPORATION FOR THE FISCAL YEAR ENDING JUNE 30, 2 M Y For Y TO APPROVE THE NAMED EXECUTIVE OFFICER COMPENSATION BY AN ADVISORY VOTE. M Y For Y TO APPROVE AN AMENDMENT TO THE CORPORATION'S AMENDED AND RESTATED CODE OF REGULATIONS TO PROVIDE THAT THE STATE OF OHIO WILL BE THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. M Y Against N TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS SPECIFIED IN THE SPARTON CORPORATION 2010 LONG-TERM STOCK INCENTIVE PLAN. M Y For Y RRSAT Global Communications Network RRST M8183P102 10/20/14 To reelect the following nominees to Rrsat's Board of Directors: Dr. Shlomo Shamir,Harel Beit-On, Yigal Berman, Alexander Milner, Ron Oren, David Rivel, Yaron Sheinman, Ayai Shiran M Y For Y To Approve an amendment to Rrsat's Articles of Association to change the company's name to RR Media Ltd. M Y For Y To approve changes to the compensation terms of Rrsat's Chief Executive Officer M Y For Y To ratify the appointment and compensation of Somekh Chaikin, a member of KPMG International, as Rrsat's independent public accountants for 2014 M Y For Y Radiant Logistics Inc. RLGT 75025X100 11/11/14 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:BOHN H. CRAIN,STEPHEN P. HARRINGTON,JACK EDWARDS, RICHARD PALMIERI M Y For Y RATIFYING THE APPOINTMENT OF PETERSON SULLIVAN LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JUNE 30, 2015. M Y For Y RCM Technologies, Inc. RCMT 12/4/14 Election of Following Directors: : ROGER H. BALLOU,LEON KOPYT, S. GARY SNODGRASS,BRADLEY S. VIZI M Y For Y APPROVAL OF THE RCM TECHNOLOGIES, INC. 2 M Y For Y RATIFICATION OF OUR AUDIT COMMITTEE'S SELECTION OF EISNERAMPER LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 3, 2015. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR 2013. M Y For Y Symetry Medical Inc. SMA 12/4/14 PROPOSAL TO ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 4, 2014, BY AND AMONG SYMMETRY MEDICAL INC., TECOSTAR HOLDINGS, INC., TECOMET INC., AND TECOSYM, INC. AND THE TRANSACTIONS CONTEMPLATED THEREIN. M Y For Y PROPOSAL TO APPROVE AN ADVISORY(NON-BINDING) PROPOSAL TO APPROVE CERTAIN COMPENSATION PAYABLE OR THAT COULD BECOME PAYABLE TO SYMMETRY MEDICAL INC.'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. M Y For Y PROPOSAL TO APPROVE AN ADJOURNMENT OF THE SPECIAL MEETING OF SHAREHOLDERS OF SYMMETRY MEDICAL INC., IF NECESSARY OR APPROPRIATE, FOR THE PURPOSE OF SOLICITING ADDITIONAL VOTES FOR THE ADOPTION AND APPROVAL OF THE AGREEMENT AND PLAN OF MERGER. M Y For Y Kodiak Oli & Gas Corp. KOG 50015Q100 12/2/14 TO APPROVE A SPECIAL RESOLUTION IN RESPECT OF THE CONTINUANCE OF KODIAK FROM THE JURISDICTION OF THE YUKON TERRITORY TO THE JURISDICTION OF THE PROVINCE OF BRITISH COLUMBIA, A COPY OF WHICH IS ATTACHED AS ANNEX A TO THE JOINT PROXY STATEMENT/CIRCULAR. M Y For Y TO APPROVE A SPECIAL RESOLUTION IN RESPECT OF THE ARRANGEMENT, A COPY OF WHICH IS ATTACHED AS ANNEX B TO THE JOINT PROXY STATEMENT/CIRCULAR. M Y For Y TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO KODIAK'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE ARRANGEMENT. M Y For Y TO APPROVE ANY MOTION TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES. M Y For Y 1-800-Flowers.com.Inc. FLWS 68243Q106 12/8/14 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THEFOLLOWING:JAMES F. MCCANN,CHRISTOPHER G. MCCANNLARRY ZARIN M Y For Y RATIFICATION OF INDEPENDENT ACCOUNTING FIRM: PROPOSAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP. AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 28, 2 M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y Clearone, Inc. CLRO 18506U104 12/2/12/2014 Recommendations of the Board of Directors: ZEYNEP "ZEE" HAKIMOGLU, BRAD R. BALDWIN,LARRY R. HENDRICKS, SCOTT M. HUNTSMAN M Y For Y RATIFY THE APPOINTMENT OF MCGLADREY LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS. M Y For Y APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. M Y For Y APPROVE THE AMENDMENT AND RESTATEMENT OF THE EQUITY INCENTIVE PLAN. M Y For Y APPROVE THE CLEARONE, INC. EMPLOYEE STOCK PURCHASE PLAN. M Y For Y Kodiak Oil & Gas Corp. KOG 50015Q100 12/2/14 TO APPROVE A SPECIAL RESOLUTION IN RESPECT OF THE CONTINUANCE OF KODIAK FROM THE JURISDICTION OF THE YUKON TERRITORY TO THE JURISDICTION OF THE PROVINCE OF BRITISH COLUMBIA, A COPY OF WHICH IS ATTACHED AS ANNEX A TO THE JOINT PROXY STATEMENT/CIRCULAR. M Y For Y TO APPROVE A SPECIAL RESOLUTION IN RESPECT OF THE ARRANGEMENT, A COPY OF WHICH IS ATTACHED AS ANNEX B TO THE JOINT PROXY STATEMENT/CIRCULAR. M Y For Y TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO KODIAK'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE ARRANGEMENT. M Y For Y TO APPROVE ANY MOTION TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES. M Y For Y Clearone, Inc. CLRO 18506U1047 12/12/14 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THEFOLLOWING:ZEYNEP "ZEE" HAKIMOGLU,BRAD R. BALDWIN LARRY R. HENDRICKS, SCOTT M. HUNTSMAN M Y For Y RATIFY THE APPOINTMENT OF MCGLADREY LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS. M Y For Y APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. M Y For Y APPROVE THE AMENDMENT AND RESTATEMENT OF THE EQUITY INCENTIVE PLAN. M Y For Y APPROVE THE CLEARONE, INC. EMPLOYEE STOCK PURCHASE PLAN. M Y For Y Mueller Water Prodcuts, Inc. MWA 1/28/15 THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: SHIRLEY C. FRANKLIN, THOMAS J. HANSEN,GREGORY E. HYLAND, JERRY W. KOLB ,JOSEPH B. LEONAR,MARK J. O'BRIEN,BERNARD G. RETHORE, NEIL A. SPRINGER,LYDIA W. THOMAS,MICHAEL T. TOKARZ M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. M Y For Y RRSAT Global Communications RRST M8183P102 1/28/15 TO APPROVE THE GRANT OF OPTIONS TO TIM RICHARDSAND YARON SHEINMAN, MEMBERS OF RRSAT'S BOARD OF DIRECTORS.BY RETURNING THIS VOTING INSTRUMENT YOU CERTIFY YOUR HOLDING AND VOTE DO NOT REQUIRE ISRAELI MINISTER CONSENT.CONTACT YOUR BROKER WITH QUESTIONS. M Y For Y TO APPROVE A CONSULTING ARRANGEMENT WITH YOU CERTIFY YOUR HOLDING AND VOTE TO NOT REQUIRE ISRAELI MINISTER CONSENT.CONTACT YOUR BROKER WITH QUESTINS. M Y For Y Gencor Industries, Inc. GENC 3/6/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:CORT J. DONDERO M Y For Y PROPOSAL TO RATIFY THE SELECTION OF MOORE STEPHENS LOVELACE, P.A. AS AUDITORS. M Y For Y Chyronhego Corporatin CHYR 3/6/14 APPROVAL OF ADOPTION OF THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 17, 2014, BY AND AMONG CHYRONHEGO, VECTOR CH HOLDINGS (CAYMAN), L.P. AND CH MERGER SUB, INC., AS MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT"). M Y For Y APPROVAL, BY NON-BINDING, ADVISORY VOTE, OF COMPENSATION THAT MAY BECOME PAYABLE TO CHYRONHEGO'S NAMED EXECUTIVE OFFICERS (AS DEFINED IN ITEM -K OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED), IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. M Y For Y Select Medical Holdings SEM 81619Q105 4/27/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JAMES E. DALTON, JR. , ROCCO A. ORTENZIO, THOMAS A. SCULLY M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION M Y For Y VOTE TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y Photronics, Inc. PLAB 3/26/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:WALTER M. FIEDEROWICZ, JOSEPH A. FIORITA, JR.,LIANG-CHOO HSIA,CONSTANTINE MACRICOSTAS,GEORGE MACRICOSTAS, MITCHELL G. TYSON M Y For Y TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 1, 2015 M Y For Y TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION M Y For Y Brocade Communications Systems BRCD 4/7/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: JUDY BRUNER,LLOYD A. CARNEY, RENATO A. DIPENTIMA, ALAN L. EARHART,JOHN W. GERDELMAN, DAVE HOUSE, L. WILLIAM KRAUSE, DAVID E. ROBERSON,SANJAY VASWANI, M Y For Y NONBINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION M Y For Y APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 2 M Y For Y APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF BROCADE COMMUNICATIONS SYSTEMS, INC. FOR THE FISCAL YEAR ENDING OCTOBER 31, 2015 M Y For Y STOCKHOLDER PROPOSAL TO ADOPT AN INCENTIVE COMPENSATION RECOUPMENT POLICY S Y For N Federal Signal Corporation FSS 4/28/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: JAMES E. GOODWIN,PAUL W. JONES,BONNIE C. LIND,DENNIS J. MARTIN,RICHARD R. MUDGE,WILLIAM F. OWENS,BRENDA L. REICHELDERFER, JOHN L. WORKMAN M Y For Y APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y APPROVE THE FEDERAL SIGNAL CORPORATION 2 M Y For Y RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS FEDERAL SIGNAL CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. M Y For Y Janus Capital Group, Inc. JNS 47102X105 4/24/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: TIMOTHY K. ARMOUR, G. ANDREW COX, JEFFREY J. DIERMEIER, EUGENE FLOOD, JR., J. RICHARD FREDERICKS, DEBORAH R. GATZEK,SEIJI INAGAKI,LAWRENCE E. KOCHARD, GLENN S. SCHAFER, RICHARD M. WEIL, BILLIE I. WILLIAMSON M Y For Y RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2015 M Y For Y APPROVAL OF OUR NAMED EXECUTIVE OFFICERS' COMPENSATION M Y For Y APPROVAL AND ADOPTION OF AN AMENDMENT TO THE AMENDED AND RESTATED JANUS 2 M Y For Y AMN Healthcare Services AHS 4/22/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: MARK G. FOLETTA,R. JEFFREY HARRIS,MICHAEL M.E. JOHNS, M.D., MARTHA H. MARSH, SUSAN R. SALKA, ANDREW M. STERN, PAUL E. WEAVER, DOUGLAS D. WHEAT M Y For Y TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y United Community Financial Corp. UCFC 4/30/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:MARTY E. ADAMS,LEE BURDMAN, SCOTT D. HUNTER M Y For Y AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF UCFC'S NAMED EXECUTIVE OFFICERS. M Y For Y THE RATIFICATION OF THE SELECTION OF CROWE HORWATH LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE AUDITORS OF UCFC FOR THE CURRENT FISCAL YEAR. M Y For Y THE APPROVAL AND ADOPTION OF THE 2 M Y For Y Triumph Bancorp TBK 89679E300 5/7/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:AARON P. GRAFT, ROBERT DOBRIENT,MARIBESS L. MILLER M Y For Y TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR M Y For Y Entegris Inc. ENTG 29362U104 4/30/15 ELECTION OF DIRECTORS: MICHAEL A. BRADLEY, MARVIN D. BURKETT, R. NICHOLAS BURNS,DANIEL W. CHRISTMAN, JAMES F. GENTILCORE, JAMES P. LEDERER, BERTRAND LOYPAUL L.H. OLSON, BRIAN F. SULLIVAN M Y For Y RATIFY APPOINTMENT OF KPMG LLP AS ENTEGRIS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y APPROVAL OF THE COMPENSATION PAID TO ENTEGRIS, INC.'S NAMED EXECUTIVE OFFICERS (ADVISORY VOTE) M Y For Y RE-APPROVAL OF THE PERFORMANCE CRITERIA AND LIMITATIONS FOR AWARDS UNDER THE ENTEGRIS, INC. AMENDED AND RESTATED INCENTIVE PLAN. M Y For Y APPROVAL OF THE PERFORMANCE CRITERIA AND LIMITATIONS FOR AWARDS UNDER THE ENTEGRIS, INC. 2, AS AMENDED. M Y For Y Nautilius, Inc. NLS 63910B102 4/28/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:RONALD P. BADIE,BRUCE M. CAZENAVE,RICHARD A. HORN,M. CARL JOHNSON, III,ANNE G. SAUNDERS,MARVIN G. SIEGERT M Y For Y APPROVAL OF THE NAUTILUS, INC. 2015 LONG-TERM INCENTIVE PLAN. M Y For Y APPROVAL OF THE NAUTILUS, INC. EMPLOYEE STOCK PURCHASE PLAN. M Y For Y TO ADOPT AN ADVISORY RESOLUTION APPROVING NAUTILUS' EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF SELECTION OF DELOITTE & TOUCHELLPREGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM. M Y For Y Information Services Group, Inc. III 45675Y104 4/28/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:KALPANA RAINA,DONALD C. WAITE III M Y For Y PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y PROPOSAL TO APPROVE, IN A NON-BINDING, ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Cambres Corporation CBM 4/28/15 ELECTION OF DIRECTORS;ROSINA B. DIXON, KATHRYN R. HARRIGAN,LEON J. HENDRIX, JR.,ILAN KAUFTHAL, STEVEN M. KLOSK,,WILLIAM B. KORB, PETER G. TOMBROS, SHLOMO YANAI M Y For Y APPROVE, ON A NON-BINDING ADVISORY BASIS, COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 M Y For Y APPROVAL OF THE 2, AS AMENDED AND RESTATED. M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2015. M Y For Y Lifelock, Inc. LOCK 53224V100 5/5/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:GARY S. BRIGGS, ROY A. GUTHRIE M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y THE ADVISORY VOTE ON THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y CNO Financial Group, Inc. CNO 12621E103 5/6/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: EDWARD J. BONACH,ELLYN L. BROWN,ROBERT C. GREVING, MARY R. HENDERSON,CHARLES J. JACKLIN,DANIEL R. MAURER, NEAL C. SCHNEIDER,FREDERICK J. SIEVERT, MICHAEL T. TOKARZ M Y For Y APPROVAL OF THE ADOPTION OF THE AMENDED AND RESTATED SECTION M Y For Y APPROVAL OF THE ADOPTION OF THE 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. M Y For Y Digirad Corporation DRAD 5/1/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JEFFREY E. EBERWEIN, MATTHEW G. MOLCHAN, JOHN W. CLIMACO,CHARLES M. GILLMAN, JOHN W. SAYWARD,MICHAEL A. CUNNION M Y For Y THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y THE ADVISORY (NON-BINDING) APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y APPROVAL OF A PROTECTIVE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION DESIGNED TO PROTECT THE TAX BENEFITS OF THE COMPANY'S NET OPERATING LOSS CARRYFORWARDS. M Y For Y Cascade Microtech, Inc. CSCD 5/8/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:DR. JOHN Y. CHEN, JOHN D. DELAFIELD,MARTIN L. RAPP M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y TO APPROVE THE AMENDED CASCADE MICROTECH, INC. 2 M Y For Y TO APPROVE, AS A NON-BINDING ADVISORY VOTE, OUR NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y ACCO Brands Corporation ACCO 00081T108 5/12/15 THE BOARD OFDIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:GEORGE V. BAYLY,JAMES A. BUZZAR,KATHLEEN S. DVORAK, BORIS ELISMAN, ROBERT H. JENKINS,PRADEEP JOTWANI , ROBERT J. KELLER , THOMAS KROEGER MICHAEL NORKUS, E. MARK RAJKOWSKI M Y For Y THE RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y THE APPROVAL, BY NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y THE APPROVAL OF THE ACCO BRANDS CORPORATION INCENTIVE PLAN. M Y For Y Renewable Energy REGL 75972A301 5/13/15 THE BOARD OFDIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: DANIEL J. OH, MICHAEL M. SCHARF, THEODORE CROSBIE, PH.D., M Y For Y PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y Wabash National Corporation WNC 5/14/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:RICHARD J. GIROMINI, MARTIN C. JISCHKE, JAMES D. KELLY, JOHN E. KUNZ, LARRY J. MAGEE, ANN D. MURTLOW, SCOTT K. SORENSEN M Y Against Y TO APPROVE THE COMPENSATION OF OUR EXECUTIVE OFFICERS. M Y Against Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS WABASH NATIONAL CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. M Y Against Y Mitel Networks Corporation MITL 60671Q104 5/12/15 ELECTION OF DIRECTORS:BENJAMIN H. BALL,PETER D. CHARBONNEAU, ANDREW J. KOWAL,DR. TERENCE H. MATTHEWS,RICHARD D. MCBEE,JOHN P. MCHUGH, SUDHAKAR RAMAKRISHNA, DAVID M. WILLIAMS M Y For Y APPOINTMENT OF DELOITTE LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. M Y For Y Veritex HoldingsInc. VBTX 5/14/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:C. MALCOLM HOLLAND, III, WILLIAM C. MURPHY,PAT S. BOLIN,BLAKE BOZMAN, MARK GRIEGE,MICHAEL D. ILAGAN, MICHAEL KOWALSKI,JOHN SUGHRUE,RAY W. WASHBURNE M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015 M Y For Y Core Molding Technologies, Inc. CMT 5/14/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:KEVIN L. BARNETT, THOMAS R. CELLITTI,JAMES F. CROWLEY,RALPH O. HELLMOLD, MATTHEW E. JAUCHIUS,JAMES L. SIMONTON M Y For Y TO AMEND THE CORE MOLDING TECHNOLOGIES, INC. 2006 LONG-TERM INCENTIVE PLAN. M Y For Y AN ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF CROWE HORWATH, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Pzena Investment Management PZN 74731Q103 5/14/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: RICHARD S. PZENA, JOHN P. GOETZ, WILLIAM L. LIPSEY, STEVEN M. GALBRAITH, JOEL M. GREENBLATT, RICHARD P. MEYEROWICH,CHARLES D. JOHNSTON M Y For Y RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR OUR COMPANY FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015 M Y For Y RATIFICATION OF THE AMENDMENT TO THE PZENA INVESTMENT MANAGEMENT, LLC AMENDED AND RESTATED 2 M Y For Y RATIFICATION OF THE AMENDMENT TO THE PZENA INVESTMENT MANAGEMENT, LLC AMENDED AND RESTATED BONUS PLAN M Y For Y Travelcenters of America LLC TA 5/28/15 ELECTION OF INDEPENDENT DIRECTOR IN GROUP II: BARBARA D. GILMORE M Y For Y ELECTION OF MANAGING DIRECTOR IN GROUP II: THOMAS M. O'BRIEN M Y For Y APPROVAL OF THE ADOPTION OF THE TRAVELCENTERS OF AMERICA LLC 2 M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS INDEPENDENT AUDITORS TO SERVE FOR THE 2 M Y For Y Vishay Intertechnology, Inc. VSH 5/19/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:MARC ZANDMAN, RUTA ZANDMAN,ZIV SHOSHANI M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS VISHAY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Medical Properties Trust, Inc. MPW 58463J304 5/14/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: EDWARD K. ALDAG, JR., G. STEVEN DAWSON,R. STEVEN HAMNER, ROBERT E. HOLMES, PH.D.,SHERRY A. KELLETT,WILLIAM G. MCKENZIE, L. GLENN ORR, JR., D. PAUL SPARKS, JR. M Y For Y TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y AMENDMENT TO COMPANY'S CHARTER TO REMOVE PLURALITY VOTING STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. M Y For Y Ladenburg Thalmann Finl Svcx Inc. LTS 50575Q102 5/18/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: HENRY C. BEINSTEIN, PHILLIP FROST, M.D., BRIAN S. GENSON, SAUL GILINSKI,DR. RICHARD M. KRASNO,RICHARD J. LAMPEN,HOWARD M. LORBER,JEFFREY S. PODELL, JACQUELINE M. SIMKIN, MARK ZEITCHICK M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS ("SAY ON PAY"). M Y For Y APPROVAL OF RATIFICATION OF THE APPOINTMENT OF EISNERAMPER LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Mercer International Inc MERC 5/29/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:IMMY S.H. LEE, WILLIAM D. MCCARTNEY, ERIC LAURITZEN, GRAEME A. WITTS,BERNARD J. PICCHI, JAMES SHEPHERD, R. KEITH PURCHASE,NANCY ORR M Y For Y RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. M Y For Y APPROVAL OF THE ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. M Y For Y Graphic Packaging Holding Co. GPK 5/20/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:PAUL D. CARRICO , PHILIP R. MARTENS,LYNN A. WENTWORTH M Y For Y RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y CECO Environmental Corp. CECE 5/21/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:RTHUR CAPE, JASON DEZWIREK, ERIC M. GOLDBERg,JEFFREY LANG,LYNN J. LYALL, JONATHAN POLLACK,SETH RUDIN, DONALD A. WRIGHT M Y For Y TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR 2015. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y MGP Ingredients, Inc. MGPI 55303J106 5/21/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:OHN P. BRIDENDALL , CLOUD L. CRAY, JR., TERRENCE P. DUNN,ANTHONY P. FOGLIO,AUGUSTUS C. GRIFFIN, GEORGE W. PAGE, JR., DARYL R. SCHALLER, KAREN L. SEABERG,M. JEANNINE STRANDJORD M Y For Y TO RATIFY THE APPOINTMENT OF KPMG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y APPROVE PROPOSED AMENDMENTS TO THE COMPANY'S 2(M). M Y For Y TO ADOPT AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Hawaiin Holdings, Inc. HA 5/21/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:GREGORY S. ANDERSON,MARK B. DUNKERLEY,LAWRENCE S. HERSHFIELD,ZAC S. HIRZEL,RANDALL L. JENSON,TOMOYUKI MORIIZUMI,CRYSTAL K. ROSE, RICHARD N. ZWERN M Y For Y TO RATIFY ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y TO APPROVE THE 2 M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Merit Medical Systems, Inc. MMSI 5/21/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:FRED P. LAMPROPOULOS,FRANKLIN J. MILLER, M.D,A. SCOTT ANDERSON M Y For Y PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y PROPOSAL TO APPROVE AN AMENDMENT TO THE MERIT MEDICAL SYSTEMS, INC. 2006 LONG-TERM INCENTIVE PLAN FOR THE PURPOSES OF INCREASING THE NUMBER OF SHARES OF COMMON STOCK OF THE COMPANY AUTHORIZED FOR THE GRANT OF AWARDS AND EXTENDING THE TERM OF THAT PLAN. M Y For Y PROPOSAL TO APPROVE AN AMENDMENT TO THE MERIT MEDICAL SYSTEMS, INC. 1 M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y SHAREHOLDER PROPOSAL TO REQUEST THAT THE BOARD AMEND THE COMPANY'S CHARTER DOCUMENTS TO REQUIRE A MAJORITY VOTE IN UNCONTESTED ELECTIONS OF DIRECTORS OF THE COMPANY. M Y For Y Jetblue Airways Corporation JBLU 5/21/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:JENS BISCHOF,PETER BONEPARTH,DAVID CHECKETTS,VIRGINIA GAMBALE, STEPHAN GEMKOW,ROBIN HAYES,STANLEY MCCHRYSTAL, JOEL PETERSON,FRANK SICA, HOMAS WINKELMANN, M Y For Y TO RATIFY THE SELECTION OF ERNST & YOUNG LLP (E&Y) AS OUR (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS M Y For Y TO APPROVE AMENDMENTS TO OUR 2 M Y For Y TO APPROVE AMENDMENTS TO OUR 2(DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) M Y For Y Newpark Resources, Inc. NR 5/22/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING: DAVID C. ANDERSON,ANTHONY J. BEST, G. STEPHEN FINLEY,PAUL L. HOWES,RODERICK A. LARSON,JAMES W. MCFARLAND, PHD, GARY L. WARREN M Y For Y APPROVAL, ON A NON-BINDING BASIS, OF THE NAMED EXECUTIVE OFFICER COMPENSATION DESCRIBED IN THE PROXY STATEMENT. M Y For Y APPROVAL OF THE NEWPARK RESOURCES, INC. 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2015. M Y For Y Trecora Resources TREC 5/20/15 ELECTION OF THE FOLLOWING DIRECTORS; JOHN R. TOWNSEND, ALLEN P. MCKEE,KAREN A. TWITCHELL M Y For Y THE SELECTION OF BKM SOWAN HORAN, L.L.P. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2015 M Y For Y TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES M Y For Y Townebank TOWN 89214P109 5/20/15 ELECTION OF THE FOLLOWING DIRECTORS:JACQUELINE B. AMATO, RICHARD S. BRAY,PAUL J. FARRELL, ANDREW S. FINE, GORDON L. GENTRY, JR., ERNEST F. HARDEE, JOHN R. LAWSON, II, W. ASHTON LEWIS, R. SCOTT MORGAN,R.V. OWENS, III, RICHARD T. WHEELER, JR. M Y For Y TO RATIFY THE APPOINTMENT OF MEMBERS TO THE RESPECTIVE BOARDS (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) M Y For Y TO RATIFY THE SELECTION OF DIXON HUGHES GOODMAN LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AS AUDITORS OF TOWNEBANK FOR 2015. M Y For Y TO APPROVE, ON A NON-BINDING ADVISORY BASIS, TOWNEBANK'S NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Scorpio Tankers Inc. STNG Y7542C106 5/26/15 BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:ROBERT BUGBEE, DONALD C. TRAUSCHT, JOSE TARRUELLA M Y For Y TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Atlas Financial Holdings, Inc. AFH G06207115 5/26/2015 ELECTION OF DIRECTORS;GORDON PRATT, SCOTT WOLLNEY, JORDAN KUPINSKy, LARRY SWETS, JR., JOHN T. FITZGERALD M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT AUDITORS OF THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y Hallmark Financial Services Inc. HALL 40624Q203 5/29/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:MARK E. SCHWARZ, SCOTT T. BERLIN, JAMES H. GRAVESJIM W. HENDERSON M Y For Y ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. M Y For Y APPROVAL OF 2 M Y For Y Ruckus Wireless, Inc. RKUS 6/10/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING:SELINA Y. LO,STEWART GRIERSON M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE RUCKUS WIRELESS, INC. NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF RUCKUS WIRELESS, INC. FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Cowen Group, Inc. COWN 6/9/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: PETER A. COHEN,KATHERINE E. DIETZE, STEVEN KOTLER,JEROME S. MARKOWITZ,JACK H. NUSBAUM,DOUGLAS A. REDIKER, JEFFREY M. SOLOMON, JOSEPH R. WRIGHT M Y For Y TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA SET FORTH IN THE COMPANY'S 2 M Y For Y AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y Investors Bancorp, Inc. ISBC 46146L101 6/9/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: Robert M Cashill, Kevin Cummings, Brian D Dittenhafer, Michele N Siekerka M Y For Y THE APPROVAL OF THE INVESTORS BANCROP, INC. 2 M Y For Y THE APPROVAL OF A NON-BINDING ADVISORY PROPOSAL TO APPROVE THE COMPENSATION PAID TO OUR NAMED EXECTUTIVE OFFICERS M Y For Y THE APPROVAL OF A NON-BINDING, ADVISORY PROPOSAL TO VOTE ON THE PREQUENCY OF STOCKHOLDER VOTING ON EXECUTIVE COMPENSATIONDIRECTORS RECOMMEND 1 YEAR M Y For Y THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCONTING FIRM FOR INVESTORS BANCORP, INC FOR THE YEAR ENDING DECEMBER 31ST, 2015 M Y For Y Investors Bancorp, Inc. ISBC 46146L101 6/9/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: Robert M Cashill, Kevin Cummings, Brian D Dittenhafer, Michele N Siekerka M Y For Y THE APPROVAL OF THE INVESTORS BANCROP, INC. 2 M Y For Y THE APPROVAL OF A NON-BINDING ADVISORY PROPOSAL TO APPROVE THE COMPENSATION PAID TO OUR NAMED EXECTUTIVE OFFICERS M Y For Y THE APPROVAL OF A NON-BINDING, ADVISORY PROPOSAL TO VOTE ON THE PREQUENCY OF STOCKHOLDER VOTING ON EXECUTIVE COMPENSATIONDIRECTORS RECOMMEND 1 YEAR M Y For Y THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCONTING FIRM FOR INVESTORS BANCORP, INC FOR THE YEAR ENDING DECEMBER 31ST, 2015 M Y For Y Investors Bancorp, Inc. ISBC 46146L101 6/9/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING: Robert M Cashill, Kevin Cummings, Brian D Dittenhafer, Michele N Siekerka M Y For Y THE APPROVAL OF THE INVESTORS BANCROP, INC. 2 M Y For Y THE APPROVAL OF A NON-BINDING ADVISORY PROPOSAL TO APPROVE THE COMPENSATION PAID TO OUR NAMED EXECTUTIVE OFFICERS M Y For Y THE APPROVAL OF A NON-BINDING, ADVISORY PROPOSAL TO VOTE ON THE PREQUENCY OF STOCKHOLDER VOTING ON EXECUTIVE COMPENSATIONDIRECTORS RECOMMEND 1 YEAR M Y For Y THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCONTING FIRM FOR INVESTORS BANCORP, INC FOR THE YEAR ENDING DECEMBER 31ST, 2015 M Y For Y Stein Mart SMRT 6/23/15 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:JAY STEIN, JOHN H. WILLIAMS, JR., IRWIN COHEN, SUSAN FALK, LINDA M. FARTHING, MITCHELL W. LEGLER , RICHARD L. SISISKY,BURTON M. TANSKY,J. WAYNE WEAVER M Y For Y TO APPROVE AN ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION FOR FISCAL YEAR 2014. M Y For Y TO APPROVE AN INCREASE IN THE NUMBER OF THE COMPANY'S COMMON STOCK AVAILABLE UNDER, AND TO EXTEND THE TERM OF, THE STEIN MART, INC. EMPLOYEE STOCK PURCHASE PLAN. M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2016. M Y For Y Intest Corporation INTT 6/24/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:ALYN R. HOLT,ROBERT E. MATTHIESSEN, STEVEN J. ABRAMS, ESQ,JOSEPH W. DEWS IV, WILLIAM KRAUT M Y For Y RATIFICATION OF THE SELECTION OF MCGLADREY LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. M Y For Y Air Industries Group AIRI 00912N205 6/25/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:MICHAEL N. TAGLICH, PETER D. RETTALIATA,SEYMOUR G. SIEGEL, DAVID J. BUONANNO,ROBERT F. TAGLICH, ROBERT C. SCHROEDER, MICHAEL BRAND M Y For Y RATIFICATION OF THE APPOINTMENT OF ROTENBERG MERIL SOLOMON BERTIGER & GUTTILLA, P.C AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. M Y For Y APPROVAL OF THE AIR INDUSTRIES GROUP 2 M Y For Y Zix Corporation ZIXI 978974P100 6/24/2015 DIRECTORS RECOMMENDS THAT YOU VOTE FOR ELECTION OFTHE FOLLOWING:MARK J. BONNEY,TAHER A. ELGAMAL, ROBERT C. HAUSMANN,MARIBESS L. MILLER ,RICHARD D. SPURR M Y For Y RATIFICATION OF APPOINTMENT OF WHITLEY PENN LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y APPROVE AN AMENDED AND RESTATED 2 M Y For Y Harmonic Inc. HLIT 7/29/14 DIRECTORS RECOMMEND;PATRICK J. HARSHMAN,PATRICK GALLAGHER, HAROLD COVERT,E. FLOYD KVAMME,MITZI REAUGH,WILLIAM F. REDDERSEN, SUSAN G. SWENSON M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE AN AMENDMENT TO THE 2,000,000 SHARES. M Y For Y TO APPROVE AN AMENDMENT TO THE 2,000 SHARES. M Y For Y TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. M Y For Y SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated July 13, 2016. PERRITT FUNDS, INC. By:./s/ Michael J. Corbett Michael J. Corbett President (Principal Executive Officer)
